I declare resumed the session of the European Parliament adjourned on Thursday 26 May 2005.
15 years ago, the European Parliament awarded the Sakharov Prize to the Burmese opposition leader, Mrs Aung San Suu Kyi. In a few days time, she will reach her 60th birthday, that is to say, 15 years will have passed four times, but she is still under arrest. She is the only Sakharov Prize winner who has not been able to receive her prize after more than 3 500 days in captivity. I felt I should point this out, because it may have been forgotten.
It may also have been forgotten that, in 1990, her party, the National League for Democracy, received 80% of the votes in the parliamentary elections, 80%, but it could not take power because of the Burmese military regime. And, despite the frequent and constant appeals from this Parliament, despite the European Union’s sanctions, despite the condemnation of several bodies of the United Nations, the Burmese regime is continuing its campaign of ethnic cleansing and systematic abuse of human rights. Human Rights Watch recently accused that regime of the systematic violation of human rights, torture and executions.
I therefore believe it appropriate, on behalf of this Parliament, for us all to renew our call for the release of Aung San Suu Kyi and her fellow political prisoners and express our complete condemnation of the abuses of the Burmese regime.
The final version of the draft agenda for the June part-session as drawn up by the Conference of Presidents at its meeting of Wednesday 2 June pursuant to Rules 130 and 131 of the Rules of Procedure has been distributed. The following amendments have been proposed:
The Socialist Group in the European Parliament has requested that Questions to the Council be removed.
Does anybody wish to explain the request of the Socialist Group in the European Parliament?
Mr President, the agenda for Wednesday includes two important debates – one on the reform of the UN and the other on trans-Atlantic relations. We also want to discuss the Council and Commission statements on Uzbekistan and then deal with a question on Philip Morris. Very little time has been made available for this. By way of deviation from our written motion – and in order to accommodate those Members who want at least some Question Time and then the written replies – I would like to ask that the debate be allowed to encroach upon half an hour of Question Time, leaving half an hour for questions to the Council, so that we – by which I mean both the larger and smaller groups – can have a rather more in-depth debate.
That is to say, Questions to the Council is not being cancelled, but rather it is being shortened by half an hour.
Mr President, I just wish to point out that Question Time is supposed to last an hour and a half. Therefore, the kind generosity of my friend in the Socialist Group in reducing it to half an hour is cutting it not to half but to one third of what it should be. I should like to propose that it is kept at one hour or, as a compromise, three-quarters of an hour. Question Time is a very valuable institution. Please do not suppress it or let it disappear.
Mr President, speaking on behalf of our group, I would like to ask for something that does not involve changing the agenda, but simply adding to the title. On Wednesday morning, between 9 a.m. and noon, the Council and the Commission are due to make statements on the preparations for the European Council. Having had the referenda, I think it would be appropriate for them to be mentioned, and so we ask that they should feature in the title, thus: ‘The future of the European Union following the referenda on the Constitution’. This would make it clear that this is not ‘business as usual’, but that we are focussing our attention on this major issue. It would be appropriate if we were to do this.
Mr President, we would like to congratulate Mr Poettering, whom the weekend has brought to his senses. Last Thursday, we ...
Yes, and you were against it! We proposed that last Thursday. Thank you, Mr Poettering, for sleeping on the issue and coming to the right conclusion.
Thank you very much, Mr Cohn-Bendit; we do not know who Mr Poettering has consulted, but it is wise to rectify.
What is clear is that the proposal is from Mr Poettering and that he is calling for the text of the item on the agenda to be amended.
In any event, the text of the title is not what matters, but rather the content of the debate.
Mr President, I wanted to speak earlier when we were discussing Question Time, but I did not catch your eye. I just wanted to ask for clarification of the agenda. The right to put questions is possessed by Members as individuals, and it is for that reason that it enjoys special protection. I doubt whether it can be set aside by majority vote. I would ask that we stick with the 90-minute Question Time in future, which the Rules of Procedure guarantee as an individual MEP’s right.
As you know, the item has not been removed from the agenda but rather its duration has been reduced. You do not like this and I understand that, but the majority of the House has voted for it and we are not contravening the Rules of Procedure, but rather applying them.
The next item is the one-minute speeches.
Please allow me to point out that this is the first time that we have had this item on the agenda since you received the letter from the Presidency in which I indicated how I intended to organise it.
Not a single Member has expressed any objection to it, but I imagine that you will know precisely what I said in that letter, and next I will apply the procedure that I indicated to you, that is to say, I will give priority to Members who have already asked to speak in writing, indicating the subject on which they wished to speak. Thirty-one Members have done so, and I am going to give them priority in these speeches.
Mr President, I am taking the floor on my own behalf and on behalf of Mr Pittella, Mr Yáñez and Mrs Madeira, to protest at the discrimination against Asturias, Murcia, Melilla, Ceuta, Basilicata and the Algarve in Mr Juncker’s documents.
The President-in-Office of the Council spoke in a very discerning way following the French referendum. He said that politicians should make decisions understandable to the public and react. That is precisely what we are requesting for these six European regions: to prevent injustice and marginalisation compared to others who are in the same circumstances.
Mr Juncker, in your coming document you must remove the precedent of marginalising three million citizens. It is a question of dignity, of making European policy comprehensible, of making it fair and democratic, true to its roots and to its ambitions.
Mr Juncker, we place our trust in you.
Mr President, on Wednesday, the global campaign, Drugs for Neglected Diseases Initiative was launched. Aids, malaria and TB are generally known problems. Less well known are Chagas disease, sleeping sickness and leishmaniasis. Together with AIDS, TB and malaria, these diseases kill 14 million people each year, mainly in poor countries. They claim more victims globally than traffic accidents, famine and terrorism combined. Three billion dollars would be enough to fund the research needed to produce better treatments for these diseases. The solutions are within reach if solidarity and human sympathy are mobilised.
For many, ‘tsunami’ was an unknown word six months ago but, when the devastating power behind that word became generally known, we were rapidly able to mobilise aid for those affected. Now, attention is being paid to other less well-known diseases such as Chagas disease and leishmaniasis, which affect millions of people. This time too, let us show how we can teach ourselves new concepts and take new initiatives to combat these afflictions.
After the rejection of the European Constitution in the French and Dutch referenda, the idea of a united Europe, the principles of solidarity and access by the citizens of the new Member States to the EU 15 labour markets, which are closed to new members in the hope that restriction will protect them against competition, have become the most topical themes today.
My country Slovakia together with the other new Member States desire to be fully-fledged members of the Community. Since last–year’s enlargement of the European Union, labour migration from the new Member States has been only 150 000 people, and has not reached the level the critics of enlargement have warned about.
The fall of the Berlin Wall signified a great hope for our endeavours towards integration and let us not therefore attempt to rebuild a new European wall out of fear of so-called social dumping.
Mr President, since cheating his way to victory in the October 2004 elections, Belarus’ President Lukashenko has been even more zealous in repressing his opponents. A few days ago, on 1 June, the chairman of the Belarus Social Democratic Party and founder of Belarus’ European Movement was sentenced to three years in jail for doing nothing more than joining with others in demonstrating against the rigged presidential elections.
Mr President, in this instance too, I would ask you to address vigorous protests to the Belarus authorities concerning these acts of repression.
. – Mr President, I would like to use this platform to say that a month ago, Mr Hegyi, the Hungarian MEP, told you and all of us an untruth about the alleged impossibility for Hungarians to obtain citizenship in Latvia. After what we had heard, several members from Latvia met with the Hungarian Association in Latvia. Hungarians, just like other permanent residents of Latvia, have every right to obtain Latvian citizenship. Many Hungarians have already done so, but the issue, as it turned out, was not about citizenship. The biggest problem for those people who are by no means well-off is the impossibility of travelling to visit relatives in Hungary without visas, which cost quite a large sum of money. For this very reason, Hungarians in Latvia had approached the Hungarian Government, asking it to issue them with special certificates for entering Hungary, such as those living in other countries already have. Since their request was refused, Latvian citizenship becomes the only way in which to travel to Hungary without a considerable outlay on visas.
Mr Hegyi, I call upon you as a member of the Hungarian Socialist Party not to mislead Parliament, but to appeal to your party colleagues in the government and to propose that they stop requiring that their own Hungarian people have visas in order to enter Hungary.
Mr President, on 28 April last year the President of France, Mr Jacques Chirac, said ‘If a country votes against the proposed Constitution, it must leave the European Union’. I would like to ask, Mr President, whether you have yet received the French resignation.
No, Mr Mote, I have not received it.
Mr President, the anti-European camp wants the constitutional ratification process to be discontinued. I disagree fundamentally with that approach.
Countries representing half the population of Europe have said yes. It would be undemocratic to deny those who have not yet ratified the opportunity to do so. Ironically, the values-driven Union provided for by the Constitution is needed to address the concerns of many of the ‘no’ voters in France and the Netherlands. If some Member States need more time, then let us have a new deadline; but in the interests of our peoples and of Europe’s future in the world, the Constitution must not be shelved.
I would suggest that France and the Netherlands might consider establishing national conventions of Europe, to consider exactly what kind of Europe they want. When the European Council meets next week, it – and the Commission – will need to bear in mind that driving forward with market reforms without strengthening the democratic, social and environmental dimension of Europe, will feed the current crisis, and indeed, that strengthening nationalism will destroy Europe.
Mr President, the ‘Lost at Sea Scheme’ was introduced in Ireland by the Irish Ministry for the Marine in 2001. It was an EU-approved scheme under Council Regulation (EC) No 2371/2002. The purpose of the scheme was to compensate people who had lost fishing vessels over a number of years previously. Unfortunately, because it was not advertised widely – it was only advertised in marine magazines – many of the people who could and should have qualified were not allowed into the scheme. I made representations on behalf of several of those people, but to no avail.
The Irish Ombudsman has described the scheme, as introduced by the Irish Government, as seriously deficient and grossly flawed. It is quite obvious that the scheme will have to be revisited and that is the reason why I am asking – in the event of the Irish Government making an application for the scheme to be reopened because it is so flawed – that the European Union support the reopening of such a scheme to allow people who missed it to enter.
Mr President, my reason for speaking today is to draw attention to the fact that on 19 June, in the time between this part-session and the next one, Aung San Suu Kyi, the leader of Burma’s democracy movement, will celebrate her 60th birthday. On that day she will have spent 9 years 238 days in detention. The junta in Burma is now more hardline and more firmly in control than ever. Aung San Suu Kyi’s house arrest is now more restrictive than it has ever been. She has no visitors; her phone line has been cut; she lives behind a wall of sandbags and barbed wire, patrolled continuously by armed guards and soldiers. We see no sign of change.
The last resolution of this Parliament on Burma was very clear. We would ask the Commission to seriously reconsider softening its approach to this regime, which continues to show utter contempt for human rights and democracy.
Aung San Suu Kyi is a Nobel Peace Prize winner and a recipient of the Sakharov Prize of this Parliament. She shows breathtaking courage. Thank you, Mr President, for your commitment to Aung San Suu Kyi and to the people of Burma.
Mr President, I would like to draw the attention of the House to a golden opportunity for us to demonstrate relevance to the people of Europe: the G8 summit at Gleneagles in my country, Scotland.
The contribution of this House could be signing the written declaration in my name on the aims of Making Poverty History. At this time of cynicism about the direction of the EU, it is an opportunity for us to march in step with the people of Europe. Too often, EU trade policies have been the cause of problems within the developing world, not the solution. We can change this mindset and give a lead which I believe would be appreciated by the peoples of Europe.
This summer the world will be coming to Scotland. I hope a million people come to Scotland and behave themselves. If anybody from this Chamber wants to accompany us on our march to Make Poverty History, I would be more than happy to arrange it.
Immediately following the failure of the referendum in the Netherlands, one of the more prominent European leaders came out in favour of a meeting of representatives of the European Union’s founding members. They would supposedly discuss the special responsibility of these founding members.
From the formal aspect, of course, everyone has the right to meet with anyone else. Yet from the political aspect, it seems to me that this kind of initiative in this sensitive period of impasse in the European Union might also be rather delicate. It might send out a disturbing message or trigger the question of whether, a year after the enlargement of the European Union, certain states are more European than others. Do these states have a greater calling and greater responsibility than, for instance, the new Member States of the European Union?
I count myself a proponent of the EU. I put this question because, in this sensitive period for the EU, I would like to promote the cause of all 25 Member States, regardless of when they joined the EU, in joining together to thrash out some sort of future for the EU.
Mr President, ladies and gentlemen, the rejection of the European Constitution has overshadowed another event that is also significant, albeit somewhat less so. I have in mind Parliament’s adoption, on 10 March, of a resolution that referred to terrorist activities on the part of Hezbollah. This is an issue that has been the subject of debate in this House for many months.
The way in which the many Islamic communities in Europe are informed about terrorism is of crucial importance, and the media plays a huge role in this respect. A good example of this is the television channel , which is popular amongst European Muslims. There are, however, serious grounds for doubting the objectivity of this channel’s reports on Islamic terrorism. This same holds true for the Spanish and the French , which in practice violate European legislation in this field, as do the channels and , which are broadcast to Europe from Saudi Arabia and Egypt respectively.
The question that could well be asked at this point is how long the Spanish and French governments will tolerate such channels broadcasting from their countries. The gravity of this situation should not be underestimated.
As a member of the European Parliament’s fact-finding mission to Vojvodina, I would like to draw attention to the fact that the situation has not improved since the visit we made nearly six months ago – and especially not the situation of minorities there. In the last few weeks alone, indigenous Hungarians were badly beaten up by Serbs recently settled in Vojvodina, for the sole reason that they were speaking in their mother tongue – which, incidentally, is an official language of the European Union. This calls for urgent action by the European Parliament to monitor Serbia, not only in the Delegation to Yugoslavia, but also – and this has not happened since February – in the Committee on Foreign Affairs.
Moreover, the unexplained denunciations of Hungarian leaders in Vojvodina in recent weeks, bear all the hallmarks of a concerted political attack. This impression is reinforced by the sentence that was imposed exclusively on Hungarian youths in Temerin and which has become infamous due to its excessive severity and one-sidedness. So far even war criminals have been treated less harshly by the Serbian judiciary. The reason behind all these incidents – as the investigating delegation from this Parliament also pointed out – is the fact that minorities are not proportionally represented in the Serbian judicial system or the police, or indeed in the public administration. Moreover, the Belgrade leadership is also dragging its heels as regards keeping its promises on education for minorities. All of this raises the question of the responsibility of the European Parliament and Union institutions, because, for example, the Interreg CBC plans fail to give Vojvodina autonomous status – despite the fact that the province was autonomous until 1989 – and yet it complies with all the requirements laid down for NUTS2 regions.
Mr President, on September 16 the European Parliament adopted a resolution condemning the offences committed against minorities in the Serbian province of Vojvodina and, as a consequence of this, in late 2004, a delegation led by Mrs Doris Pack visited the province on a fact-finding mission. Following objective and credible investigations, the delegation found that offences are indeed committed, but not in an organised manner. Recently, however, I am sad to say, we have once again witnessed disturbing events in Vojvodina. The greatest cause for concern is the fact that the recently appointed Serbian public prosecutor in Subotica has issued an indictment against József Kasza – president of the most important organisation of Vojvodina Hungarians, the VMSZ [Alliance of Vojvodina Hungarians] – to investigate abuses of power allegedly committed by him nine years ago during his time as mayor. Denunciations of this sort have been made against József Kasza several times in the past, but have never been proven. The timing in the present case is no coincidence. Kasza was the person who was most vociferous in condemning the violent acts committed against Vojvodina Hungarians and he cooperated closely with the European Parliament’s fact-finding delegation. Mr President, I ask you and Mrs Doris Pack to take care that VMSZ president József Kasza does not become a political victim in a show trial.
Mr President, entrepreneurs in the Polish metal industry have issued warnings that imports of metal goods, and in particular of what are known as small metal goods, have risen sharply since 1 January 2005. It was on this date that administrative restrictions on imports of such goods into the European customs union were lifted.
The entrepreneurs have highlighted the fact that Chinese producers do not include employer contributions to insurance and social security schemes or money spent meeting environmental standards in their production costs, and that this makes it possible for them to charge significantly less for the goods they export. On top of this, they benefit from various forms of state support, which show every sign of being illegal state aid. The result of all this is an increase in the number of cases of unfair competition, and ever-worsening problems for European metal industry entrepreneurs, including those in Poland.
I would ask the President to alert the European Commission to this problem, and to suggest that it should come up with solutions that would protect the EU market from being swamped by imported metal goods from China. Many thanks.
Mr President, for several months we have been hearing very worrying news from Sudan, specifically from Darfur. We are facing a crisis with no foreseeable outcome, that some people have described as genocide, and which has led to thousands of deaths and hundreds and thousands of displaced persons, within a context of horrendous violations of human rights and an enormous humanitarian disaster.
One of the most recent pieces of news we have received relates to the arrest of two officials of Médecins sans Frontières, a Briton, Mr Foreman, and a Dutchman, Mr Hoedt, accused of espionage and spreading false information. In particular, the supposedly false report notes more than 500 cases of rapes of women in Darfur. I believe that the report is important; the credibility and solvency of Médecins sans Frontières organisation are proven and for all of these reasons Parliament has the duty to take action to defend these two officials of that organisation.
On behalf of several colleagues from the Socialist Group in the European Parliament, I would call for action, perhaps a letter from the President to the Sudanese authorities expressing Parliament’s concern about the events being condemned and calling for the release of Mr Foreman and Mr Hoedt without charge.
Mr President, in view of the huge influx of honey into the EU from third countries, and given the alarming reports from consumers about the poor quality of this honey, I believe that protective measures need to be taken. Unless this happens, the problems currently experienced by the beekeeping industry will be exacerbated.
It should be noted that there has been a drop of almost 40% in Europe’s bee population over recent years. In Germany, for example, numbers have dropped by 33% over the past 15 years, and in Poland by 40% over the past 20 years. Bees are not only important in terms of honey and other bee products. They help maintain a balance in nature and increase the efficiency of food production, as well as playing an essential role in environmental preservation.
In view of the above, it is my opinion that the European Commission should, as a matter of urgency, present the House with proposals for measures to be taken in this respect. The aim of these measures should be to protect not only the market in honey and bee products, but also bees and the future of beekeeping.
– Mr President, I should like publicly to thank Mr Poettering, the chairman of our parliamentary group, for his proposal that we discuss the situation in the European Union in detail today, together with progress with the ratification of the European Constitution. I wish to thank him because this satisfied an initiative on my part to have this debate. I should also like to take this opportunity to thank my honourable friends who signed – and thus gave real support to – this initiative.
The European Parliament cannot merely react. It must also act. Certainly the situation in the European Union today is a matter for the democratically elected governments; however, it is also a matter for the democratically elected institution , the European Parliament. It is a minimal indication of democratic responsibility towards the civil society of Europe.
Mr President, for the last two years the British Government has funded ‘Operation Scrap-it’ with GBP 7 million – EUR 11 million – a year given to London boroughs to cope with the End of Life Vehicles Directive. This programme provides a fast, London-wide removal service for abandoned cars, removing around 75 000 a year from London streets. The scheme has saved many neighbourhoods from the blight of scrapped and burnt-out vehicles littering and polluting the environment, making a real difference to the quality of citizens’ lives.
However, to coincide with World Environment Day yesterday, the UK Government made known that this funding would end in September. This would not be so bad if our government made manufacturers liable from that date, as it has the possibility to do under the directive, before manufacturers’ liability becomes mandatory in January 2007. The government has not done that, putting corporate profits before a sustainable environment.
Through you, therefore, Mr President, I appeal to the British Government to prolong the funding of ‘Operation Scrap-it’ to stop an environmental crisis in London.
– Mr President, according to confirmed reports, a meeting of neo-Nazi and fascist organisations from Greece, Italy, Spain and other countries of Central Europe and the USA is scheduled to take place from 16 to 18 September 2005, in the Meligala region in the prefecture of Messinia in the Peloponnese.
This meeting will pose a challenge to the democratic authorities and sensibilities of the Greek people and of all the peoples of Europe. Especially today, when these forces are using the European Constitution as a pretext for undermining the values and principles on which we have built common, peaceful and democratic cohabitation and brotherhood in Europe.
The Greek Government should immediately ban this anti-democratic meeting. This call should also be supported by the European Parliament.
Mr President, ladies and gentlemen, I would like to seize this opportunity to draw your attention again to a problem that I regret to say is still present, that being subsidies for the export of live animals. Ever since export subsidies for the transportation of live animals were introduced in 1989, this House has on many occasions voted in favour of their removal from the EU budget. Although the animals’ torments, particularly on journeys over long distances, and the resulting disadvantages for consumers, are a matter of general knowledge, their transportation continues to be subsidised to the tune of EUR 41 million in 2001, EUR 57 million in 2002, EUR 67 million in 2003, and now the figure has reached EUR 77 million per annum.
Giving subsidies in this manner amounts to promoting extreme suffering for animals, and we should therefore surely reject it. I wish therefore to call upon the Members of this House to endorse this statement, and would advise the ladies and gentlemen currently engaged in negotiating the EU’s budget that the abolition of these subsidies would remove several hundred million euros from the budget, and to do so would be surely to give it some justified relief.
Mr President, ladies and gentlemen, 25 Heads of State or Government signed the European Constitutional Treaty, as did 25 foreign ministers, and 10 Member States have ratified it. This House adopted it by the two-thirds constitutional majority. Most of Europe’s citizens have already said yes to this Constitution.
I would ask you, Mr President, to issue a press release making it clear that we will not allow ourselves to be taken hostage by opponents of the EU, disinformation merchants, those who play the blame game or rabble-rousers, and that this Constitution reinforces the public’s fundamental rights, strengthening Parliament, and, through Parliament, the citizens, democracy and transparency. I would ask you, Mr President, to inform all the Heads of State or Government that it is because we do not want to interrupt the constitution-making process that the European Parliament is opposed to self-willed decisions appealing to popular national sentiment and premature statements by Heads of Government – such as the one made today by Tony Blair.
Mr President, the European Constitution is dead. The French killed it, the Dutch put it in the coffin and now the lid is on. But, like Count Dracula, EU treaties have a nasty habit of coming back to life. The Constitution needs a stake through its heart. That stake could be administered by means of a British referendum, which would deliver a resounding ‘no’. It now seems, however, that the British Government will deny the British people that opportunity. Instead of a stake there might be an even more deadly termination, in the form of a silver bullet. That silver bullet will take the form of the disintegration of the European single currency.
The eurozone is already starting to show signs of fraying at the edges. The break-up of the European single currency, which is only a matter of time, will kill political and economic integration stone dead once and for all.
Mr President, it is nice to see our loony friends are in the Chamber with us today.
Despite recent major jolts to the EU project, we still have some fairly substantial work in progress, not least the Lisbon Strategy. I would like, therefore, to continue my mission to name and shame Member States that have not implemented some of the Lisbon directives.
The European Parliament has passed 83 Lisbon directives. Sixty-three should have been implemented; only ten have been fully implemented by all Member States. The European company statute directive should have been implemented by 18 October 2004, but the following countries have yet to notify the Commission of their legislation implementing this directive: Belgium, Estonia, Greece, Spain, France, Ireland, Italy, Latvia, Lithuania, Luxembourg, the Netherlands, Poland, Portugal and Slovenia. Mr President, would you write to those Member States and ask them when they intend to implement the directive?
– Mr President, between the two part-sessions, we had a thunderous from both France and the Netherlands. However, the 'no' to the European Constitution was not also a 'no' to Europe.
We must listen to the European people. In the European Parliament, 62% of the French members voted . However, 55% of the French people voted . Here, 82% of the Dutch members voted . However, 62% of the Dutch people voted . What is happening? Why are governments saying yes and the people are saying no?
The people know a few facts. They know about unemployment, inflation and the invasion of Chinese products. They know about everything that we arrange behind their backs. We let Turkey in without asking them and illegal immigration is out of control.
We need to pay closer attention to the people. If we ask the people, if we sing from the same hymn sheet as the people, then Europe too will progress. Europe without the people cannot progress and the bureaucrats in Brussels need to understand that. Greater attention to the people and more respect for the people.
The 700 000 or so lorries that drive through Slovenia into Italy every year, must, on crossing the border, use the special lanes through the Italian customs posts at the cities of Trieste and Gorizia. Although lorries in transit travel unladen and require no customs services, they have to use the same special lanes as they did prior to Slovenia’s accession to the European Union, and have to pay a road toll. If they do not pay the toll, they are stopped and prevented from continuing their journey.
I suspect that the underlying reason for the use of this system in Italy is that following Slovenia’s accession to the EU, the volume of customs services in connection with transit goods haulage has been halved. The unjustified charging of a road toll is the financial compensation. Yet this medieval-type tax seriously violates the principle of free flow of goods and persons within the EU and constitutes an inadmissible precedent.
Mr President, today I should like to alert the House to a matter that has outraged public opinion in my country for many weeks. I refer to the Lukashenko regime’s persecution of the newly-elected leaders of the Union of Poles in Belarus.
Violations of fundamental human rights in Belarus are something to which we have been accustomed for many years. I need only mention the fact that two leaders of the democratic opposition, Nikolai Statkevich and Pavel Severinets, were sentenced a few days ago to three years in a forced labour camp for organising anti-government demonstrations. Nevertheless, the recent attacks on the Polish minority organisation deserve to be singled out for particular criticism by the EU authorities. I would remind the House that although new leaders were elected at the March congress of the Union of Poles in Belarus, the Belarussian Ministry of Justice not only refused to recognise these elections, but also threatened to outlaw the organisation entirely. What is more, the publication of , the country’s only Polish-language newspaper, has been suspended, and a Polish diplomat has been expelled from the country. These facts give a full insight into the persecution suffered by Poles in Belarus.
The drastic measures to which the Belarussian authorities have recently resorted are a clear indication of the fact that they fear their country will experience a repeat of the democratic revolution seen in Ukraine. I hope that their worst fears come true, but the European Union must pursue a more proactive policy to ensure that this happens.
Mr President, this is a question for you. You will be aware that over the last few part-sessions in Strasbourg there have been any number of serious problems with flights to and from Strasbourg airport. You are not listening but never mind, I shall carry on. Strikes, diversions, cancellations and all sorts of other reasons have meant that MEPs have been seriously delayed or diverted.
As the City of Strasbourg and the French aviation authorities seem incapable of providing a consistent or reliable service to this great city, and in view of the clear wish of both Members of the European Parliament and the peoples of Europe that we do not waste any more of their money, is it not time seriously to consider once and for all the future of the monthly plenary sessions held in Strasbourg? This afternoon I am asking you personally what your proposals for action in this field are, both in the short term and in the long term, or is it perhaps a question you prefer to avoid?
I believe that the Treaty should be respected in every respect. The rules in force establish where and how this Parliament should meet and our obligation is to comply with the rules in force, which say what they say about where the European Parliament should meet.
Mr President, I would like to correct what Mr Leichtfried has said. I, too, am opposed to the transport of live animals for slaughter, but this statement makes no distinction between animals for slaughter and animals for breeding and production, the latter of which must be exported alive and really are economically significant to Europe’s farmers. If we subscribe to the statement as it stands, something like half of Europe’s breeding cattle would be affected, and that would represent another major blow to Europe’s farmers, on top of the general economic stress.
Mr President, I do not want to give the impression that I am anything other than an advocate of a peaceful and united Europe, but I do believe that, after the votes in France and the Netherlands, we cannot simply go on with business as usual. Nor can it be said that over half Europe’s citizens have already cast their votes in favour. To do so is simply wrong; in Germany, it was fewer than 600 members of parliament who voted in favour, while over 80 million citizens were not asked their opinion.
Last week, a major German daily newspaper polled its readership. Of the almost 380 000 readers who took part, 96% were opposed to the Constitution. I do not believe that the blame lies with the French and Dutch voters who voted against the Constitution, but rather with the Members of this House who voted to start accession negotiations with Turkey and in favour of the early accession of Romania and Bulgaria. That is what we need to be talking about.
Mr President, in the light of the Constitutional referenda, I would hope that at last, in this House, there might be some recognition that the EU project is seriously flawed and heading in the wrong direction. However, that is not the point I want to draw attention to. Another Member has already mentioned the G-8 summit, which is going to take place in Edinburgh, and also the Live-8 campaign, which is seeking debt relief, trade justice and increased aid for Africa. However, financial measures alone cannot solve Africa’s problems. If we are going to bring about real change for the better in Africa, this must be accompanied by action to ensure that good governance is practised, the rule of law upheld and human rights respected. I look at the case of Zimbabwe, where in March Mugabe had another sham election and where, at this moment, he is involved in clearance of urban areas inhabited mainly by opposition supporters, whom he is ruthlessly suppressing. The international community is doing nothing about this.
The Council said that it would review sanctions in the light of the elections that took place in Zimbabwe. Nothing has happened. I call upon the Council and the Commission to take robust action against Mugabe and similar dictators who are abusing the oppressed people of Africa.
That concludes this item.
The next item is the debate on the report by Anne Laperrouze, on behalf of the Committee on Industry, Research and Energy, on the proposal for a decision of the European Parliament and of the Council laying down guidelines for trans-European energy networks and repealing Decisions No 96/391/EC and No 1229/2003/EC (COM(2003)0742 – C5-0064/2004 – 2003/0297(COD)) (A6-0134/2005).
. Mr President, I would like to thank the rapporteur, Mrs Laperrouze, for having taken over this proposal on the guidelines for trans-European energy networks and for having carried out a focused analysis in her report which was adopted by a large majority in the Committee on Industry, Research and Energy. I would like in particular to express my gratitude for her commitment, together with that of the shadow rapporteurs, in aiming for an agreement at first reading which, I very much regret, has not been achieved.
Let me recall on this occasion the objectives of the proposal. The challenge of the proposal is to build a legal instrument that will be efficient in delivering the necessary energy transmission infrastructure, while developing the appropriate cooperation with the private sector and the Member States.
The security of energy supply and the functioning of the internal energy market are key policy issues. These objectives are taken up in the trans-European Energy – TEN-E – guidelines aiming at the installation of an electricity and gas network of truly European character by better linking the fragmented national networks.
Concerning natural gas, there is a strong growth perspective. The trans-European energy networks policy aims at securing and diversifying additional gas import capacity from sources in Russia, Norway, the Caspian basin region, Northern Africa and the Middle East, and providing the necessary interconnection capacity between Member States.
Concerning the electricity networks, the main function is to create and foster a real European electricity market. For this objective, sufficient interconnection capacity between Member States is essential. Since the adoption of the existing guidelines for trans-European energy networks in June 2003, the need has arisen fully to integrate the new Member States and candidate countries in these guidelines and further to adapt those guidelines to the new European Neighbourhood policy.
The revision of the TEN-E guidelines proposed by the Commission in December 2003 should be seen as a complement to and an improvement on the existing guidelines. It aims at explicitly incorporating the ten new Member States into the priority projects, as well as the incorporation of essential energy connections with third countries. As to the choice of the projects, we have proposed to introduce a top-down approach, identifying the projects of highest priority on the priority axes from the larger family of projects of common interest.
The projects of European interest are those of highest priority. They have the objective of supporting the rapid implementation of the most important cross-border interconnection capacity. To achieve this aim, the projects of European interest need to comply with special criteria. They must be situated on a priority axis. They are of a cross-border nature or have significant impact on cross-border transmission capacity. They must be mature: that means that a firm commitment must exist to start before the end of 2006 and that the projects need to be completed by 2010 at the latest.
Another essential element of our proposal is the European Coordinator. The European Coordinator will encourage cooperation with users and operators, and promote the projects amongst private investors and financial institutions. A coordinator may be designated by the Commission and will act in the name of, and on behalf of, the Commission.
I now look forward with great interest to your debate on the proposal.
.  Madam President, I would like to thank the Commissioner for his kind remarks. Ladies and gentlemen, let me also express my deepest gratitude to my fellow rapporteurs for their opinions, which have been in my mind throughout my considerations and which have made a considerable contribution to the report that I am presenting today. I would also like to thank the representatives of the European Commission and the representatives of the Council for their attention and for their answers to the many questions we have raised. Finally, my thanks go to the secretariat of the Committee on Industry, Research and Energy and to my assistant for the help that they have given me.
Commissioner, you recalled the objectives of this proposal for a decision. They are to adapt the guidelines to the shape of the European Union of 25 Member States, to authorise the financing of common-interest projects, to make it possible to create an internal market for gas and electricity and, principally, to ensure that there is security of supply via interconnections between the Member States and with neighbouring countries: south-east Europe, the Mediterranean countries, Ukraine, Belarus. This approach to the trans-European energy networks corresponds, in fact, to the approach taken for the trans-European land transport networks.
A majority of the Committee on Industry, Research and Energy supports the new ideas introduced by the European Commission to define the action priorities, particularly the description of projects of European interest located on high-priority routes and the appointment of a European coordinator, provided, however, that this is limited to complex projects that present particularly difficult implementation conditions and that it occurs in consultation with the Member States. Parliament must also be consulted on the appointment of the coordinator, which is the aim of the amendment proposed by my group.
The report voted for by the Committee on Industry, Research and Energy encourages the Member States to cooperate amongst themselves when this is made necessary by the implementation of transnational enquiry procedures taking into account decisive criteria, such as security of supply, the project’s impact on the environment, the opinion of the inhabitants of the territory concerned, and so on.
On the basis of information provided by the Council, the Committee on Industry felt that the Council’s recommended approach was consistent and made it possible to simplify the Commission’s original proposal. Thus, the report voted for by the Committee on Industry establishes a hierarchy of projects: common-interest projects that form the basis of the trans-European projects are listed in Annex III and priority projects described as projects of European interest are listed in Annex I.
The Committee on Industry did not want to call into question the projects established by the Member States, because it felt that it did not have sufficient competence or information to assess the choice of projects. Nevertheless, following comments made by some of my fellow Members, I would like to ask the European Commission to verify the validity of the projects when this decision is applied. By way of example, our fellow Members from the Baltic States think that it would be more appropriate to have a gas transport network crossing the Baltic States to supply them, rather than an offshore network in the Baltic. As another example, the EHT line between France and Spain is giving rise to very forceful protests from the inhabitants of the region. That is why the financial package allocated to these projects should be increased to EUR 60 million, which would make it possible, for example, to respond better to environmental constraints, which may require more thorough feasibility studies. It is a matter of validating the projects, of coordinating the procedures for consultation between the Member States, of finding the most appropriate technical solutions.
Before I finish, I would also like to stress the fact that the Committee on Industry views the inclusion of the transport of olefins in this text as justified not only in view of the importance of such networks in Europe for the European chemical industry, but also in view of the gains in terms of safety and the environment that would result from a reduction in road transport. Besides access to the European Investment Bank, the reference to olefin-related projects guarantees a symbolic European label. It does not, however, enable these projects to benefit from European subsidies under the budget for trans-European networks. I think it is also necessary to consider the integration of the trans-European energy networks into the European corridors that have been proposed for the land transport sector.
. Madam President, I would like to thank the Commission and the committee responsible for the work they have accomplished, and it should be emphasised that the directive which we are to discuss today is particularly important in taking the European Union’s physical integration a stage further. I would, however, like to draw your attention to a few aspects which might stand in the way of achieving the tasks advanced in the directive.
Thus, creating interconnections in structured supply systems is not always in the interests of those suppliers who dominate in any particular region. In such cases, investment in interconnections must be assessed from the perspective of medium-term and long-term returns. This requires market principles to be replaced by long-term planning methods to guarantee security of supply for consumers and environmental protection. The thinking is similar when an interconnection has to be created in the interests of security of supply, to overcome an inadequacy of production capacity. In such cases it is not always possible to adhere to market principles, as the time required for recovering the investments may not correspond to the objectives of a participant in the competitive market. In cases where creating new interconnections is not in the interests of participants in the electricity market, creating network elements may be a public service obligation for system operators. Therefore, the choice of the priority interconnection elements of trans-European networks which will be created with the financial support of the European Union should not only be a matter for commercial competition between regions and Member States, as appears from the approach offered by the directive. When making its choice of priority network elements, the European Commission must be guided by the interests of medium-term and long-term security of supply and the creation of the European Union internal market. The European Parliament ought to retain a supervisory role over this process through the budget procedure. In this connection, I should like to draw attention to the fact that the three Baltic States are totally isolated from the European Union’s electricity and gas market. Since Soviet times they have been in a joint electricity supply network with Russia. This ought to be a priority task, a priority area where interconnections should be created.
. Madam President, I would like to begin by congratulating Mrs Laperrouze and thanking her for her spirit of cooperation during the production of this report.
The importance of this proposal stems from the fact that the development of interconnections is a necessary condition for the creation of a genuine internal market in energy. Furthermore, the interconnections will provide us with better guarantees for dealing with occasional situations of scarcity of electricity supply. As has been pointed out, following the informal three-way dialogue with the Council and the Commission, it was not possible to reach an agreement with Parliament at first reading. We do not agree with the Council’s desire to eliminate projects of European interest and we support maintaining the categories of project advocated by the rapporteur.
We also support the rapporteur’s amendment that modifies the text relating to the post of European coordinator, maintaining the amendment approved in the Committee on Industry, Research and Energy, to the effect that the coordinator should be appointed for those projects that raise difficulties and that Parliament should be consulted in relation to the appointment of the coordinator, something that was approved in the case of the trans-European transport networks.
I would like to highlight a very important amendment, presented and approved in the Committee on Industry, Research and Energy. I am talking about a new recital 2(a) which takes up the objective established by the Barcelona European Council that electrical interconnections between the Member States should account for 10% of installed generation capacity.
It only remains for me to applaud the Commission’s proposal for a Regulation, which is being debated, on the funding of the trans-European transport and energy networks. That proposal, for the first time, provides for the co-funding of projects in the field of energy and not just preliminary studies.
I trust that this will be taken into account when establishing the financial perspectives for 2007-2013 because, if the budgetary allocation is reduced, this and all of the European Union’s programmes, such as Rural Development, Life, Trans-European Networks and the Seventh Framework Research Project, will be negatively affected.
.  Madam President, Commissioner, ladies and gentlemen, I would like to start with warm thanks to Mrs Laperrouze for the splendid work she has done and above all for the collegial spirit in which all groups were enabled to have input into the report.
The report is, I think, a good one, in that it clarifies our need for more trans-European energy networks if we are to achieve the Lisbon goals, which have to do with making our continent more competitive. Two things are clear: firstly, that networks are needed within Europe, and secondly, that there is no guarantee that they will be problem-free. Far from it: it follows that integrated networks can result in a problem transferring itself to other networks, although security of supply is generally enhanced.
What is also needed is an increased supply in the shape of the diversified supply of energies, especially of course of crude oil and natural gas. I will take this as an opportunity to observe that you, Commissioner, someone whose dedication I otherwise greatly respect, were not present at the commissioning of the important pipeline from Baku to Ceyhan by way of Tbilisi. The presidents of the countries involved were there, as was the Energy Secretary of the United States of America, but there was, alas, no sign of Europe’s Energy Commissioner or, indeed, any other Commissioner. When such an important pipeline is built in a region covered by the European Union’s neighbourhood policy, connecting a potential Member State of the European Union, or at any rate a country with candidate status, I would have liked the photograph to include you – not just because I like seeing you in pictures, but because it would have had symbolic significance for the European public, indicating that this European Union of ours cares just as much about energy as does the administration of the United States. I am well aware that the American administration was behind the building of this pipeline, but we ought also to have made our presence visible. It may be that you were not invited or that you could not be there, but perhaps you could give a brief explanation of your absence either today or on some other occasion.
There are two other things I would like to mention. You are quite right to say, Commissioner, that we have to bear in mind that there are certain projects of European interest, and that these must be supported accordingly. I agree that the European Coordinator can be important, and so I would like to endorse what has been said by certain Members, including Mrs Laperrouze, to the effect that this House needs to be consulted prior to his appointment, although the appointment itself is of course a matter for the Commission.
To recapitulate, I believe that energy supply is vital to our continent’s competitiveness, that we need a diversity of sources of energy, including those from outside the EU, and I hope that Commissioner Piebalgs will be able to be present the next time an important pipeline is opened, thereby demonstrating the importance of energy supply to Europe.
.  A possible solution for the assurance of security of the gas supply at the cross-country level has been on our minds for quite a time, as well as the solutions for the security and diversification of the supply to the Baltic region of the European Union. The speaker has also noted this matter in her speech today. Two projects have been included in the priority list of the guidelines under consideration, that is, the Northern Trans-European gas pipeline under the Baltic Sea from Russia to Germany and the Yamal-Europe transit gas pipeline route to Germany via Belarus and Poland. The list of projects of general importance includes the Amber Project, a gas pipeline from Russia to Germany via the territories of Latvia, Lithuania and Poland. Naturally, the specific routes of pipelines result from particular agreements between the gas companies and the countries concerned; however, I would like to point out that the Northern Trans-European transit gas pipeline project partially disregards the interests and needs of all European Union states along the pipeline route that are concerned with the supply of gas. The 2nd project of the Yamal-Europe gas pipeline fails to meet the provisions for gas supply safety as it crosses the territory of Belarus, and we should remember the blocking of the gas supply via Belarus in February 2004. We need an additional merger of the gas system of Eastern and Western Europe so as to ensure the safe provision of natural gas to consumers, to create a common and functioning gas market and satisfy the growing need of the European Union for natural gas in the mid- and long-term outlook; therefore, I propose to enter the Amber Pipeline from Russia to the European Union into the first appendix of the list of general significance projects, that is, the list of priority projects, as a possible alternative for Yamal II, while passing a new decision concerning the Council and European Parliament project. Such a merger complies with the priorities set out in the Community guidelines in 2003 and indicated in the project under deliberation. Such a gas pipeline route would also make a sound contribution to the settlement of security problems of the European Union and the Baltic region in particular.
.  Madam President, let me make one thing clear: we are not, in this instance, talking in terms of publicly-owned infrastructure; on the contrary, the networks under discussion, which are to be further developed, are to a large degree owned by the private sector in the shape of big energy suppliers. This is what makes this debate so very different from that on the transport networks.
We repudiate Mrs Laperrouze’s report, certain aspects of which we have not, despite our efforts, succeeded in improving. It is our belief that this wish list of 300 projects of European interest will do no more than make the hearts of the energy supply companies – which, in Europe, amount to oligopolies – beat faster, and will be more likely to give additional power and influence to European energy suppliers, who are already too powerful in acting against the market, and we do not believe that benefiting such businesses’ interests alone will bring us any closer to security of supply.
Madam President, Commissioner, ladies and gentlemen, let me, too, start by extending warm thanks to the rapporteur and to all the shadow rapporteurs for the excellent work they have done and also for their willingness to engage in dialogue on this issue.
Today, we are debating the establishment of guidelines for trans-European energy networks. The decision we reach concerning these guidelines will determine the future development of a modern infrastructure for trans-European energy networks.
I would like to use this short speech to highlight something that matters particularly to me, namely the decision to incorporate, for the first time, what are known as olefin gas pipelines into the trans-European energy networks. While I agree with the rapporteur that this is of great importance in terms of Europe’s success as an industrial and business location, the Commission proposal does have what I regard as the unfortunate disadvantage of not specifying individual stretches, and, on behalf of my group, I have tabled Amendment 39 in order to remedy this defect.
There are already some individual olefin gas networks in the European Union; they are to be found in the west of our continent and in the new Member States, but there is no link between the two. Amendment 39, which I will again take this opportunity of urging you to support, lists a number of selected stretches that could be used to bridge these gaps without delay and in a sustainable manner, thereby securing the supply of olefin gases and keeping our businesses viable.
It is clear – in view of the paucity of funds available – that not every project can be supported, and my amendment is not, indeed, concerned with financial support for the stretches named in it. My concern is that there should be a clear statement of policy and an indication that these stretches are of particular significance to the European Union and its Member States. It is for that reason that I again urge you to lend your support to Amendment 39 when we vote tomorrow.
Madam President, Commissioner, ladies and gentlemen, the trans-European networks are important for achieving the Lisbon objectives. Energy brings synergy. The TEN-E networks in the energy sector will play an important role in the liberalisation of the internal market and in improving operational reliability, as they will enable the EU to connect to suppliers outside the Union.
The energy networks should not, however, be treated in the same way as trans-European transport networks. Transport networks are part of the general infrastructure, whereas the TEN-E networks are in private ownership. Accordingly, public funds for the energy networks should be spent mainly on planning and research. In any case, this sum of money is so small for the Union’s energy networks that it will not be a critical factor when investment decisions are being made. A Coordinator would hardly be of any great value either: it would simply create a new organisational level once again. In matters of expertise just a little money should bear fruit.
As far as certain details in the report are concerned, I am suspicious about mentioning the priority projects as proposed by the Commission. Their preparation has not been systematic: in practice it has been quite random. Do not let us emphasise the status of certain projects, then, but above all, the importance of Union-wide investigations into what we should invest in.
Ladies and gentlemen, we all the while need to ensure that the operational reliability of energy does not lead to wastefulness, but savings. According to new estimates, all energy sources apart from renewables may run out within a few generations, depending on levels of consumption.
. Madam President, I wish to thank Members for a fruitful debate. However, we should be very honest in looking at the trans-European networks in the energy field. It is clearly a necessity because the security of our energy supplies depends on our energy networks, and on interconnection as the most important part of it. When we speak about a competitive market, again interconnection is an absolute necessity. From this point of view, I cannot accept that there should be no policies at the European level. So the guidelines are clearly there to justify our approach.
We spend EUR 20 million a year on trans-European energy networks. The money is for feasibility studies and perhaps in the future we can provide support for the projects. There have been advocates from the Baltic States for particular projects. At this stage it is clear, as one Member said, that the Baltic States are like an isolated island: there is no interconnection of electricity. There will be interconnection from Estonia to Finland. However, the PowerBridge Project between Lithuania and Poland will never be a reality unless there is Community support for trans-European networks in energy. I strongly advocate the approach we have delivered.
Concerning broader support for energy, we definitely need to diversify our supplies. For this reason we are working with all the countries and also with Azerbaijan, which I visited. No European company was involved, but we need to be involved from the beginning. Four countries have signed the Treaty. The Commission could not do so, but we are interested in this project because it concerns oil that that will be used by customers. We are interested in gas supplies but, at the same time, as we are not financing the project we cannot expect to take all the credit. Therefore, we are thinking about diversifying our security supplies.
At the same time, as I mentioned, the main sources of investment are from private investors. Therefore the private investors should invest in the project and the Commission, through these guidelines, should provide the necessary political input. So I am very grateful for today’s debate. We will continue our work. I wish to thank in particular the rapporteur, Mrs Laperrouze.
As concerns olefin and Amendment 39, I am sorry to say that at this stage the Commission simply notes the importance of olefin networks, without going into detail about the priority sections of this network, which will have to be assessed by the European Investment Bank for every specific proposal for financing. Therefore, the Commission does not propose a financing intervention by means of European Community money. For this reason, we cannot support Amendment 39. However, as I mentioned, the Commission’s and Parliament’s proposal are very close. I wish to thank Parliament again for its very close cooperation.
That concludes the debate.
The vote will take place on Tuesday at 12 noon.
The next item is the report (A6-0130/2005) by Mrs Rothe, on behalf of the Committee on Industry, Research and Energy, on the proposal for a directive of the European Parliament and of the Council on energy end-use efficiency and energy services (COM(2003)0739 – C5-0642/2003 – 2003/0300(COD)).
. First of all I would like to thank Mrs Rothe for her excellent work in producing this report. I would also like to thank the other members of the Committee on Industry, Research and Energy who have drafted amendments and worked to improve the Commission proposal. Many of these amendments will strengthen and add coherence to the proposal.
As you know, I consider energy efficiency in the Union to be a priority area for Community energy policy. I am gratified that the European Parliament strongly shares this view. The proposal for a directive on energy end-use efficiency and energy services can prove to be one of the most effective tools at our disposal, not only as a means of combating climate change and improving competitiveness, but for improving our security of supply, increasing employment within the EU and establishing a viable market for energy efficiency.
As you know the Commission is also in the process of preparing a Green Paper on energy efficiency. This paper is designed to stimulate public debate on the usefulness of improving energy efficiency in the European Union and the best way to do this. The debate on the Green Paper will also focus attention on the energy services proposal and on its role.
The proposal for a directive on energy end-use efficiency and energy services has several important objectives and means to achieve these objectives: it sets uniform energy savings targets to be achieved in each Member State through improved energy efficiency and energy services; it is also designed to stimulate market development for energy services and for energy efficiency in general; it applies to distribution and retail sales to most final customers of most types of end-use energy, such as electricity, gas, district heating, heating oil, and most of the transport fuel sector. It is ‘fuel neutral’ in that it seeks to improve energy efficiency regardless of the primary energy involved.
We have also proposed that Member States place an obligation on their energy distributors or retailers above a certain size, requiring them to offer their end-use customers energy efficiency measures or, alternatively, fulfil other energy efficiency obligations, while allowing the necessary flexibility.
The proposal also sets forth requirements for Member States to promote financial instruments for saving energy, such as performance contracting and third-party financing contracts; to improve metering and consumer information; and to promote the certification of energy service providers and improve the quality and use of energy audits. The proposal also provides for Member State regulators to improve their distribution tariff structures when possible, in order to promote energy efficiency.
Two issues that were discussed extensively in the European Parliament and in the Council were the compulsory character of the targets and the measurement systems for energy efficiency achievements. Throughout the debates in Parliament and in the Council, the Commission has maintained its position on the importance of mandatory targets, for both the overall target and for the public sector target.
As regards measuring efficiency, Mrs Rothe’s report points out that a system with bottom-up measurement provides the necessary accuracy and robustness and can be further developed with comitology. We also believe that comitology is the way forward because these issues would be too technical and detailed for coping with in the codecision process. We do, however, see a need to maintain some top-down measurements.
I will have the opportunity later to comment in more detail on the amendments put forward to this House but I would like already to say that the Parliamentary debates in committee have been extremely constructive, and that we have appreciated in particular the efforts of the rapporteur and the shadow rapporteurs in developing a coherent and consistent report, with many constructive amendment proposals.
I look forward to the debate you will have on the proposal.
.  Madam President, Commissioner, ladies and gentlemen, that the Commission should present this proposal for a directive on energy efficiency and energy services was a matter of urgent necessity.
This House had already, and repeatedly, called on the Commission to respond to the creation of the single internal market in electricity and gas by proposing concrete measures to deal with demand, the minimal use we at present make of what is almost our largest energy resource being indefensible. All reputable studies indicate that total energy end-use consumption in the European Union could be reduced by between 20% and 30% without harming the economy or reducing comfort; the technology available makes savings of over 40% possible.
Knowing as we do that we are increasingly dependent on imports, some of them from regions in crisis, and that our current use of energy is a significant factor in climate problems, we are obliged to get started with a real policy for energy efficiency and energy saving. As Commissioner Piebalgs said, that also means a policy that deals with climate change, a policy for improving security of supply, and a policy for something that is part of the Lisbon strategy, namely the creation of many new jobs. Hundreds and thousands of new jobs are to be created in this sector.
So I really am grateful to the Commission for producing this directive, and to Commissioner Piebalgs; I really do appreciate, Commissioner, your desire – which you have expressed on many occasions – to attach such special importance to energy efficiency, and to present a Green Paper on the subject before long.
In this proposal for a directive, the Commission has – as the Commissioner has just said – put forward binding targets, and I am glad that the Committee has done as I suggested and kept these targets binding; indeed, it has gone further in making appropriate increases to the targets proposed by the Commission, whilst allowing the Member States the greater flexibility of reporting on three periods of three years each rather than on an annual basis. If, as the Commissioner has just said, the Commission wants to give rather greater emphasis to the top-down model, the targets will have to be the subject of renewed discussion, for the more the top-down approach is adopted, the higher the targets will have to be. The initial line taken by the Committee is that we want to keep doing things from the bottom up.
None of the Member States will find it difficult to make energy savings of between 3% and 4.5% by means of concrete measures over a period of three years. Let me state again, for the sake of clarity, that it is not the total energy consumption that is to be reduced; rather, the intention is that the concrete measures ensure that savings can be made, so that if, for example, total energy consumption increases in line with economic development, the increase would have been greater had these measures not been in place. Matters will also be made easier for some Member States by the calculation taking into account the continuing effects of saving measures taken earlier.
We also – and this too is important – agree with the Commission that the public services should lead by example – a role laid down for them already in other directives. I am confident that this House’s vote tomorrow will send a clear message to the Council, and will call on it not to take refuge in the ‘take it or leave it’ approach. I am also confident that we can do this with a broad majority.
I would like to take this opportunity to say a really very big thank you to the shadow rapporteurs – Mr Vidal-Quadras Roca, Mrs Hall, and Mr Turmes – for their cooperation, which was really excellent and also resulted in the drafting of a compromise, which we are putting before you. The Committee had, in its voting, to decide between two approaches: one was the one I have already described, which involves the Member States taking action to meet clear and binding targets, and the other was that of applying benchmarks. We have already put before you a compromise providing, in the first instance, for binding targets to be applicable, to be followed by the setting of benchmarks in all areas, which – time-consuming and far from simple though this will be – will enable the targets to be met.
.  Madam President, first of all I should like to thank Mrs Rothe for the dedication she has shown in producing this report. In stating its position, the Committee on Economic and Monetary Affairs has mainly emphasised the cost-effective approach towards energy efficiency. In addition, we have proposed a number of amendments, on a few key points of which there is, fortunately agreement, but the Committee believes that ultimate proposal does not go far enough, particularly with regard to the flexibility that we have to offer to the Member States where the objectives of energy efficiency are concerned. Consideration should be given to the different degrees of energy efficiency that exist in the Member States. I am pleased, though, with compromise amendment 107, because it provides, or at least provide, more flexibility for national objectives. That is in itself a good thing, but we should not at the same time stand by the compulsory objectives for each Member State and consequently keep the door open to uniform compulsory objectives being prescribed for each country. I do not think, therefore, that we should abide by the obligation in this respect.
Secondly, it is important for SMEs – which make a considerable contribution in reducing energy consumption – to be guaranteed a major role in the market. The requirement that energy suppliers provide free energy audits would harm SMEs and it is therefore a good thing that this has been abolished.
Thirdly, this leads the Committee on Economic and Monetary Affairs to believe that we must promote a cost-effective approach. It is of major importance for energy efficiency to go hand in hand with sound cost-benefit analysis. The proposal to introduce benchmarks will certainly encourage the spread of best practice, but it is important to set up a possible benchmark system in such a way as to ensure that it does not produce paperwork that cancels out the value added by the benchmarks.
. Madam President, we are dealing with a subject that is central to climate policy. The energy services directive is intended to supplement the directive on emissions trading by directing savings measures to areas beyond its scope and to continue the energy savings process among end-users.
As the person delivering the opinion of the Committee on the Environment, Public Health and Food Safety, I myself had hoped that this would have provided an opportunity to correct the problems and distortions of competition which the directive on emissions trading contains. Now there is much that is good about the directive, for which I wish to thank Mrs Rothe, but I shall address its biggest problem.
I opposed common savings targets for all Member States to the very last, because I believed they would punish countries in which energy saving measures had already been undertaken for a long time. It is perhaps paradoxical, but when we treat Member States uniformly we accord them unequal status. For that reason, I would have liked to refer the Article relating to savings obligations back to the Commission so that a system that takes account of each country’s different potential for saving energy might be created.
The Committee on the Environment approved the Commission’s equal savings targets. I am not objecting to the ambitious nature of the savings, but their unfairness. Once again they are being wrongly allocated. Some countries have been set a very tough target; others, on the other hand, a ridiculously easy one. My own country, Finland, which has invested in the efficient use of energy for years now, is facing quite a different challenge from that which Poland, for example, is.
In a common market, it is a matter of the distortion of competition when measures that have already been implemented are insufficiently taken into consideration and Member States are not given enough latitude. The proposal mentions taking early actions into account when reducing the fixed common target, but as long as it is not abundantly clear what the savings verification method is, nobody can know what measures will be approved. If my idea had been adopted, a study would have been conducted of the savings potential across Europe, and savings targets would have been allocated on a country-by-country basis, according to each country’s savings potential. This way we would have been acting even more ambitiously than now, and, even better, in a sustainable way.
I regret that what we now have is a weak compromise. The issue may well have been considered urgent, but too much haste can be costly, to the extent that it could lead to conciliation with the Council.
. Madam President, I would like to begin by thanking Mrs Rothe and all the shadow rapporteurs who have participated in the production of the report for their willingness to seek points of agreement. It has been a pleasure, as always, to work with such constructive and reasonable colleagues.
As Mrs Rothe has already explained, after a long negotiation we have reached a satisfactory agreement on the proposal for a Directive. I believe that this compromise demonstrates the enormous importance that all of us who have participated in the discussion attach to the issue of energy efficiency, as well as considerable agreement on the objectives of this piece of legislation. Security of supply and fulfilment of the objectives we have established in relation to climate change, not to mention those laid down in the Lisbon Agenda, oblige us to take a multi-dimensional approach to energy policy.
I believe that it is important to stress the necessary balance between the establishment of ambitious and realistic general European objectives and their flexible adaptation to the specific situation of each Member State. It is fair to acknowledge that some countries have made considerable efforts in the past, which have led to undeniable improvements in energy efficiency, and these achievements must be recognised when it comes to deciding on the objectives to be fulfilled.
It is also important to make it clear that the ultimate purpose of this directive is not exclusively to reduce consumption, since in countries in which there are significant sources free of emissions it is perfectly acceptable to take a more flexible approach which is more in line with their economic growth needs.
Madam President, I am pleased to reiterate my group’s satisfaction with this new step towards the goal, which we all want to achieve, of combining security of supply, protection of the environment and the competitiveness of the Union’s economy in the global market.
.  Madam President, Commissioner, ladies and gentlemen, my group supports all possible energy saving schemes. They are vital for us to be able to achieve the Kyoto objectives and reduce our dependence on imported energy. Mrs Rothe has undertaken a mammoth task, and I thank her for it. She has had very broad support for her proposal. The compromises have not come about easily, but now they have the support of the major political groups.
The proposal entering the debate is an ambitious one. The proposals for energy saving targets, in particular, are even tougher than those in the Commission’s proposal. Trans-European objectives are a good thing. We have seen that, without them, Member States wriggle out of their responsibilities over and over again. The fact is, however, that the position of the Member States in this respect varies considerably from one to another. This proposal will cost my country a lot of money, as we drew up a list of considerable savings measures a long time ago. In fact, we were got started too early, and now we have to pay the price for that a second time. An annual 1% savings target is therefore unfair, because for Finland that would mean increasing the present costs of financing energy saving by 450 million to a billion euros.
It is my sincere hope that we will see a change, and that one day, ladies and gentlemen, we will all be prepared to support directives which seem inevitable but which cost our own country very much when the circumstances are so unfavourable. I would like to point out that we have implemented all the directives that are connected with the Lisbon process.
. Madam President, we need this European directive first and foremost because of what the United Kingdom scientific adviser has called the ‘elephant in the living room’; that is, the enormous threat posed by climate change which we largely pretend not to notice, even though it is sitting massively in front of us.
We also need this directive because of a large and growly bear in our living room. That bear is the threat to our energy supply. By 2020, Europe will be 90% dependent on Russia for oil. Already we get a quarter of our oil and half our gas from Russia. The easiest way to lessen our energy dependency is by using less energy.
This directive will give a clear framework in which companies dealing in energy efficiency can operate and compete. I welcome, in particular, the provisions for accurate metering and billing. In the United Kingdom, the single biggest cause of consumer debt is the arrival of a sudden, enormous utility bill on the doorstep. The requirement for regular bills, based on actual consumption, will put an end to that problem.
The targets in this directive are not ambitious; they are way below what is technologically possible. The advantage of sticking with these modest targets is that they are absolutely realistic and attainable. There are whispers coming from the Council that higher targets might be acceptable if they were merely indicative, not mandatory. But high targets are meaningless if they are just a wish list.
The incoming United Kingdom presidency has declared that tackling climate change will be a top priority. It would be tragic and hypocritical if a knee-jerk reaction against making anything mandatory at a European level were to be allowed to be jeopardise that commitment on climate change. I hope that we in the European Parliament will send the strongest possible message that mandatory targets on energy saving are necessary.
Madam President, on behalf of my colleague Mr Turmes, who is stuck in a traffic jam on the motorway and is therefore unable to thank the rapporteur himself, I would like to convey the thanks of my Group for the very cooperative and productive work in producing this report.
We believe this report succeeds in putting the demand side – rather than always the supply side – at the centre of energy strategy once and for all. That is something that has been neglected in many decades of debate on energy policy and we hope that with the Rothe Report we are now going on the offensive.
Forty per cent potential savings is a great deal. Even for 20% to be economically feasible today without having to internalise the external costs is a tremendous challenge. I would like to say at this point that we have agreed to compromise and that we back the report. We do think, however, that these figures suggest that the Commission and the Council, too, really could be even more ambitious in this area.
Let me say for Mr Paasilinna’s benefit that we do not believe that mandatory targets are damaging, and, if I understand things correctly, Finland, too, could still make enormous savings in heating alone.
When I look at what the Berlin Energy Agency has achieved in energy efficiency, for example, then I wish people would follow Berlin’s example. We rather feel that energy services are the key to the future for energy efficiency. We believe we must create a market for energy services if our ambitious targets are to become reality. I believe economics and ecology can actually go in tandem again here, because if we tackle this single-mindedly then as well as enormous benefits for the environment we will also be able to create jobs, jobs in small and medium-sized firms.
Mrs Rothe, the rapporteur, mentioned public buildings. We really must set an example here. We have been discussing it in Germany for a long time. We have already begun in Berlin, for example, but we have probably still not yet opened up all the potential there is in Germany.
Finally, I would like to express my conviction that we will only really succeed in achieving the ambitious targets we are pursuing in the energy debate, that is independence and security of supply, and in overcoming the major risks, namely climate change and the nuclear risk, if we at last take energy saving and energy efficiency seriously and translate our fine, ambitious words into action. I am sure that Mr Piebalgs will be the first Commissioner in Europe to act rather than only talk.
Madam President, ladies and gentlemen, the province of Upper Austria, from which I come, must surely be the world’s market leader in energy efficiency, and we have always concentrated on making that energy efficiency as economic as possible, in other words making it meet the Lisbon criteria. We all know that the cost of saving is now lower than the cost of new production. It follows that taking action to save energy also promotes growth and employment.
In principle, however, we are against mandatory or binding targets. We should concentrate more on incentives and we should in particular see to it that account is also taken of Member States’ inputs, in my province, for example, that now has far fewer opportunities at the margins than others. We should also establish precisely who could achieve what savings with a benchmark system. Most important of all, we need a system of tried and tested practice. We need to learn, not only in Europe but across the world. Worldwide learning is crucial here. That is why I would like to recommend to Commissioner Piebalgs the establishment of a prize for energy efficiency for which the whole world can compete, so that we can become acquainted with the best models from all over the world and put them into use as quickly and efficiently as possible; that way, we in Europe, too, will be able to create new jobs and growth in this new sector. Perhaps we could also have an impact analysis of this sector so we can learn which measures have the most efficient and quickest effect.
We should also look back over the past 10 years and compare the different Member States, also making comparisons on a world scale; that will give us a basis for the next 10 years for negotiating the targets we want to set and above all for deciding whether there is a place for incentives such as the ‘Intelligent Energy’ Programme, for example.
Madam President, if I may come straight to the point, we are, today, saying a heartfelt ‘yes’ to a European approach for more efficient energy use, but I should like to start by congratulating Mrs Rothe and the Commission on the proposal and the report on energy efficiency. The more efficient use of energy is in all our interests; we all stand to benefit from it. Greater efficiency means a reduction in the emission of greenhouse gases, which, in turn, helps us meet our Kyoto obligations. Consumers and governments save on their energy bills, and energy-efficient companies become more competitive. Innovation is the key word here and I unreservedly endorse the top runner principle in Amendment 96.
Critics who view this proposal as needless interference from Brussels in their domestic affairs forget the unfortunate fact that, without external pressure, too little is done in order to make our energy consumption more efficient, but I think that Mr Piebalgs’ top down approach should be complemented by its opposite. Amendment 45 challenges enterprises to come up with all kinds of proposals on more efficient energy consumption. I wholeheartedly support the Commission in its endeavour to get Member State governments to lead by example. Governments are ideally placed to make investments in energy efficiency that are unprofitable in the short term but that are recovered in the longer term. Whether by purchasing clean and economical official cars, refuse lorries, electronic equipment or investing in energy-efficient buildings, governments are ideally placed to address this problem.
In this context, I also think that we as European institutions have an additional responsibility. Not only should we impose obligations on the Member States, we must also accept the challenge to enhance our own energy efficiency. I suggest that the European Commission, Parliament and the Council all compete against each other to find out which is the most energy-efficient institution. The outcome could be presented to the public and press during next year’s Green Week, and, while I am on this subject, I should like to say that I think there is room for an improvement of over 30% in the new Parliament building.
– Madam President, Commissioner, as things stand in the market, and in light of the supply model in most EU countries, we will only be able to achieve a sustainable European energy policy if there is a considerable increase in energy end-use efficiency.
Consequently, the proposal by the Commission on which this report is based, albeit only one element of a much broader body of legislation, represents a key step on the road towards achieving this objective. This issue is all the more crucial given the fact that energy efficiency levels are known to vary a great deal between the Member States. This creates discrepancies and, worse, waste, which is utterly unjustifiable in the context of a future internal market.
The model proposed by the Commission is based on rules that are clearly laid down, yet it is also sufficiently flexible and workable, and will encourage the 25 Member States to save energy. Mrs Rothe approaches the issue from both a global and a specific perspective, which is welcome and helpful. Proposing more ambitious targets for energy saving – and structuring those targets on three different levels – enshrines active intervention on Parliament’s part. This sends out a clear message to the Council that the Union’s energy policy aims are being complied with.
Also relevant and worthy of note are the objectives set for the public sector – which are even more ambitious – and the creation of an energy efficiency fund accessible to every supplier of energy services, which will benefit households and small and medium-sized businesses, although it must be acknowledged that implementing them will be no easy task.
Given the current state of economic development and the practical realities of the internal energy market, further incentives must be put in place to encourage energy efficiency. Global energy policy is about far more than efficiency, however. It is increasingly based on ever-broader new energy sources, and on the safe integration of the Trans-European networks, a philosophy that corresponds to the way in which the transport networks currently operate, as has been mentioned in this House.
It is also essential to move towards tariff and contract harmonisation, thereby giving real dimension to European energy policy.
Madam President, I welcome this directive, as it will primarily help energy users to reduce and monitor their electricity consumption. This measure will require companies to give energy consumers accurate information to allow them to regulate consumption, compare their consumption with a normal user in a similar building and in an ecologically efficient building, and assess the environmental impact of, for example, the CO2 emission levels of the energy they consume.
Consumers deserve to have full and fair information on their energy use. The UK gas and energy watchdog, Energywatch, does an excellent job in giving information to consumers. For example, if you type in your postcode on their website you can find out who is your cheapest supplier. We all know that efficiency is absolutely essential.
I hope implementation of this directive will be fast-tracked in Britain to make it easier for consumers to play their part in reducing energy consumption and tackling climate change. The directive will require the introduction of smart metering services that allow consumers to check at a glance how much energy they are using and how much it will cost. The new meters are obviously part of a package of measures that will also force energy companies for the first time to give individual consumers accurate and detailed bills, along with information about the environmental impact of their energy use.
Climate change is one of the fundamental challenges facing us today and it is vital that we reduce carbon emissions across Europe to help meet this challenge. Progress in this area will require radical changes and investment decisions and behaviour by governments and individual households. This directive will enable people and businesses to assess accurately the environmental and financial impacts of their energy consumption and make informed choices on how to reduce such impacts. I fully support this directive and I welcome the work of the rapporteur.
. Mr President, first of all I would like to thank Mrs Rothe again for her very important work in Parliament. I would also like to thank Mrs Wortmann-Kool and Mrs Korhola for their contribution to this well-prepared report.
I will start where I see more support in the European Parliament. In some cases doubts have been expressed about the need for energy efficiency, at least in the form proposed. It is an important, timely and necessary proposal, although perhaps a bit late in the day.
First of all, concerning the security of energy supplies, there are limited possibilities for the supply side. We should address the demand side: this is where we should focus our attention.
The second issue which is extremely popular with Member States, at least theoretically, is the climate change issue. But the achievement of climate change goals is impossible without firmly addressing energy efficiency issues. We can indicate that if the target of 1% per year of energy efficiency were achieved, we could save around 50% of the European Union’s Kyoto goals. This is an extremely important issue. Without addressing energy efficiency firmly we cannot achieve these goals. Sometimes it is perceived that energy efficiency is against the Lisbon goals or against our competitiveness. Quite the opposite. It is the only way to go forward because climate change is a global issue and if we get competitive development in this field, we will definitely be competitive leaders in the world. So it provides more opportunities than the cost involved.
Regarding mandatory targets, I very much welcome Parliament’s approach. I think a mandatory target is a must. First of all, we do not have very good experience with indicative targets; but secondly, in the energy efficiency area as it relates to all areas, mandatory targets are providing a sustainable policy. I salute the proposal of the Parliament to be more flexible about the scope and level of the target. I would say the Parliament is more demanding than the Commission. I congratulate Parliament on that, but we think that our figures are perhaps more modest, but at the same time generally well defendable in the Council. So, there is no difficulty with a three times three years proposal. I think it gives some necessary flexibility, but at the same time 3, 4 or 5% with a bottom-up approach means a lot. It is a really demanding target and we shall have to see whether it is achievable.
Concerning the issue of one target or individual targets, I am in favour of the general approach of one target. Some of the speakers mentioned that we have a different situation, one country has done more, another less. If we compare, for example, new and old Member countries, the energy consumption per capita in the new Member countries is lower. There are huge possibilities, but it also shows that there is an opportunity for older Member States, so all Member States have the potential to achieve these targets. I think this is a less bureaucratic approach and is a policy throughout the Union, and the Member States that have invested in energy efficiency are gaining more and have more possibilities to achieve something in the energy efficiency field.
There has been less debate on energy services, but I think that this part of the directive is also very important. If you personally look and see what has happened with energy services during your lifetime, you will see that not much has happened. So this directive is giving a necessary boost for the construction of energy services, because the market by itself has not provided this development. There have been some very good proposals from the Parliament, some of which could be acceptable.
There are some very important issues relating to best practices. Each Member State can find something it has done in the energy efficiency area that could be used in other Member States. So it is very important at a European level, but also at Member State, regional and local levels because energy efficiency is an aspect of each of the operations or uses of energy using the equipment that we have. It means that we should involve the whole society in this process. At this stage it must be done in a very intelligent way, but not necessarily always through restrictions.
I would like to thank the Parliament once again for its strong support for this very important directive and I hope that we will convince the Council about the mandatory targets. That is now the big challenge.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report by Mr Bösch, on behalf of the Committee on Budgetary Control, on protecting the Community’s financial interests and fight against fraud (2004/2198(INI)) (A6-0151/2005).
Mr President, ladies and gentlemen, although this report relates specifically to the budget year 2003, it is not intended as a snapshot; rather, it seeks to analyse failings and their causes over a longer period of time, to understand trends and learn from them for the future. We in the Committee on Budgetary Control are not contemporary historians; what we want to do here in this House is to prepare documents and adopt reports that will ultimately help to improve the fight against fraud and to improve the situation for European taxpayers.
I believe this is of quite particular interest in the run up to a new financial period, a new Financial Perspective. I would also like to say to those taxpayers here today that we must clearly understand, to take only one example, that so long as we have policies like the payment of export refunds in agriculture, there will be fraud. It is an open invitation to fraud and we therefore need to put an end to these policies. We ought to think about this in connection with the forthcoming Financial Perspective.
The year 2003 saw a slight decline in reported irregularities and fraud compared with the previous year: EUR 922 million compared to 1.15 billion. The long-term average is around 1 billion, far too much, of course, to be ultimately acceptable.
Looking back over the years, we find a decline in reported irregularities in agriculture, with an almost equal rise in irregularities in the structural funds. One reason for this may be that the increased controls in agriculture are having a visible effect – often at the expense of small European farmers, and that, too, needs to be addressed here. On the other hand, it may be because the amount of structural fund payments has increased appreciably in the last few years.
A second subject is recoveries – a truly timeless one, to judge by the European Court of Auditors’ latest report. I wonder what is the point of trying harder to prevent fraud if we have to wait decades for money that was wrongly paid out to be recovered. The Court of Auditors’ special report highlights the shocking scale of recoveries in agriculture. Between 1971 and 2004, EUR 3.1 billion of irregularities were reported in agriculture, only around one fifth of which were recovered. Some 70% of monies wrongly paid out have never found their way back to the EU budget. I believe there is reason enough for action here. The blame rests clearly with the Member States, and the European Parliament must make that clear. European money obviously ranks differently with the Member States than their own money.
One final point that is emphasised in this Parliamentary report on fraud is the question of combating cigarette smuggling. We learn that cigarette smuggling is causing us tremendous losses, that the Member States are not cooperating with the European Union as much as they ought and that the Member States, and their finance ministers in particular, are still clinging to an incorrect and dangerous tax policy, always increasing tobacco duties when they need to plug a gap in national tax revenues. That is an invitation to organised crime and we are all – Member States and the European budget – the losers. It will be up to us as the European Union to develop appropriate strategies to prevent it.
. On behalf of the Commission, I welcome the report by Mr Bösch on the protection of the union’s financial interests and the battle against fraud.
The report concentrates on the previous year. For me this has been a period of familiarisation with OLAF and the development of the European anti-fraud policy for the coming years. I would like to thank the rapporteur, Mr Bösch, for his constructive work. As I have repeatedly stated, I believe that OLAF also requires a stable and secure environment for its development.
Next I will address some of the issues that I would like to examine in greater detail.
First, in connection with the returning of payments, I welcome the responsibility of the Member States in this matter, as emphasised in the conclusions.
The Commission is grateful for comments concerning the work of the joint working group formed between OLAF and the Directorate General for Agriculture in connection with cases of the returning of funds connected with the European Agricultural Guidance and Guarantee Fund, where Member States have made an application before 1999 concerning possible fraud or irregularities.
The report notes the cooperations agreements concluded between Philip Morris International and the Swiss Confederation as successful examples. Both have been visible and tangible results in the struggle against fraud.
I am grateful for complimentary comments and the support of the rapporteur in dealing with these cases.
In connection with the agreements concluded between Philip Morris and the Swiss Confederation, I would like to emphasise the innovative nature of these agreements.
The Commission finds that all of the other Member States could accede to the agreement. We hope that they will join Austria, Ireland, Malta and Poland, which have recently acceded.
I also hope that the agreement concluded with Phillip Morris will serve as an example for the conclusion of similar agreements.
In light of the upcoming hearing of OLAF in Parliament, the Commission and Parliament await the Court of Auditors’ report concerning the results of the management audit performed at OLAF. The hearing will offer the possibility for serious discussions of several matters raised in the report. This primarily concerns comments about the institutional organisation of OLAF and its complicated role in communicating with Member States’ corresponding organs and European Union institutions.
At the hearing, which will take place in Parliament at the beginning of July, we will have the opportunity to examine the structure and organisation of OLAF in detail. I am grateful to you for organising the hearing, and I hope that the upcoming hearing will help us to find the best solutions for the development of OLAF.
The Commission will attempt to do all in its power to ensure that the implementation of the conclusions of both this and previous reports correspond to the wishes of Parliament.
. – Mr President, Commissioner, the protection of the financial interests of the Communities, which is directly linked to the fight against fraud, constitutes a duty which is divided up between all of us, on the one hand, and the reasonable protection and expectation of citizens and society, on the other. Combating fraud must be considered a national and Community priority, not only of an economic but also of a cultural nature. It is a question of a general culture, over and above the question of unfair competition.
In this direction, policy-making and the rules for applying policy are of paramount importance. One of the financial sectors which is in the limelight is the agricultural sector. It is a complex, multidimensional sector with dispersed social characteristics. The mid-term review of the CAP and the simplification promised are a positive starting point for the application of effective control and transparent management systems.
Within the same framework, the recent agreement on a new financing regime for the CAP which, as you mentioned earlier, has already been decided by the Council of Ministers for Agriculture, appears to serve the same objectives of the simplification of procedures and the efficacy of the support provided. The application of new systems for managing the common market organisations depends on an additional effort by the Member States, who must always keep a more beneficial ratio between costs and anticipated benefits in mind. The simplification of the payment and control mechanisms must be promoted, so that there is a clear division between irregularity and fraud, especially in a complex sector such as agriculture.
Nonetheless, the main responsibility lies with the Community institutions. Within the framework of their competences, they should act and cooperate for the benefit of the Union. The citizens' expectations are that we should have correct management of the resources of the European Union.
To close, I should like to congratulate the rapporteur on his integrated proposal on the question of combating fraud and protecting the interests of the European Union.
. – As is clearly stated in the report in front of us, there is still much to do in the fight against fraud, especially when it comes to cigarette smuggling and use of European Union funds. I think, however, that it would not be right if we did not acknowledge the useful work being done in the fight against fraud, even, for example, in the new Member States where substantial progress on this matter has been noted by the national authorities.
I would also like to welcome the useful work being done by OLAF, which is instrumental in this fight, and it is good to note that, at last, we are reaping the harvest of the investment we made by establishing OLAF. I am very much afraid, however, that there are still many who are trying to hinder the work of this office. OLAF was set up under the auspices of the three institutions. There is no reason, however, why it should not evolve into a completely independent office. Indeed, if we want OLAF to be more effective, we need to allow it to work independently. To be effective, OLAF needs less interference and less political pressure when it comes both to the appointments made to it and to the investigations it conducts.
I wish to remind the House that, in speaking about fighting fraud, we are referring not only to protecting the financial interests of the European Union or national public finances. More than anything else, we are also talking about people’s interests as tax payers who want to see the tax burden shouldered fairly and not increased on account of those who evade taxes through smuggling or by abusing European Union funds. At a time when Europe is going through a difficult period where public opinion is concerned, we must make great efforts to be more effective in the fight against fraud.
. Mr President, in expressing my appreciation of Mr Herbert Bösch’s extraordinarily thorough, thought-provoking and forward-thinking report – on which I also heartily congratulate him – I am speaking not so much in my capacity as Chairman of the Committee on Budgetary Control, or as spokesperson of the Socialist Group. Instead, on behalf of Hungary, as a new Member State, and all the new Member States, I would like to emphasise the concrete significance for us, both in theoretical and practical terms, of protecting the European Union’s financial interests and fighting fraud. We, too, participate in the expenditure of EU budgetary resources by Member States; the body responsible for ensuring the lawful and efficient use of EU funds is currently being developed and consolidated. We, too, are participating in this process in a concrete way and we support its efforts to protect the EU’s financial interests and to fight fraud and corruption.
Moreover, as a general matter of principle, the kind of example the new Member States and institutions have before them is not merely a minor issue for us. In the course of the accession negotiations, when we were preparing for membership of the European Union, particular attention was given to modernising the public administration and combating corruption. Upon accession, our situation was deemed acceptable, although it was stressed that work still needed to be done to whiten our economy and rid our public administration of corruption. Now, one year on from our accession to full membership of the EU, it is very important that, on the basis of this concrete report, the public administration and public opinion should get a sense of the level of attention given by the EU to protecting its financial interests and fighting fraud and corruption, so that this will serve as a reminder to us and a pointer for the future.
.  Mr President, I too should like to add my thanks to Mr Bösch for his consistently interesting report on this subject. As a Dutchman, I do, of course, still have the outcome of the referendum on my mind. What general conclusion can be drawn from it? Here in Brussels or in Strasbourg, a Moloch of rules is coming into being – rules that are completely unintelligible, utterly incomprehensible, and with which we do not want to be associated in any way. When we talk about the fight against fraud, all we can do is to tighten the rules. That is the problem with this subject. How can we avoid lapsing into excessive regulation while fighting fraud effectively? That is, I think, the challenge for this Commission.
One of this report’s conclusions is that the number of isolated cases of fraud and irregularities in structural funds is going up. I come across more and more organisations that prefer not to use those structural funds because they are far too complex to use. You need all kinds of agencies to complete the forms. This is again an example of an inconsistency. How can the Commission solve this? Although cigarette smuggling has been an issue for a very long time, we are making progress on all kinds of fronts. When I read the report, I was reminded of the first, temporary, committee on the prevention of fraud in transit, on which I sat, and which made a whole host of recommendations, including equipping all customs offices with computers to enable information to be passed on swiftly. That report has never, as far as I am aware, been followed up. Has the Commission done anything with it? Does the Commission intend to revisit it, to inform Parliament what subsequent action has been taken, because it contained many interesting recommendations?
Finally, there will not be a European public prosecutor for the time being. This is an old idea. I belong to the group of people who regret this. Another recommendation in the report of the temporary enquiry committee was to organise as much as possible the exchange of customs officers from the different Member States with a view to them learning from each other. What is the Commission’s current position on this?
.  Mr President, Commissioner, ladies and gentlemen, I should first of all like to thank Mr Bösch for the excellent report and also for the excellent cooperation. There are two points of particular interest to which I should like to draw your attention this evening.
The first one is the responsibility of the Member States, which, let us not forget, manage 80% of all European aid, which gives us every right to ask more commitment of them, meaning, above all, extra efforts in reporting possible irregularities and cases of fraud. It also means reinforcing systems for monitoring and managing the structural funds. We have a long way to go in this respect. It also means that extra efforts have to be made in the area of reimbursement of funds paid either in excess or in error, which amount to the tidy sum of EUR 3 billion. In his speech, Mr Bösch made a point of explaining how this is possible, and Member States have to be galvanised into action, for they have not taken any responsibility to date. It is in this respect disappointing that the Member States where the most significant irregularities are reported are also the very Member States with the lowest reimbursement rates.
Secondly, with regard to cigarette fraud, as Mr Mulder pointed out, Parliament is a driving force in addressing this issue, which, indeed, formed an important part of the enquiry committee on transit fraud. Every container that disappears represents a value of EUR 1.5 million of income of the Member States and the EU, in other words the taxpayer. Next Wednesday, we will be questioning the Council and the Commission about the agreement that was concluded with tobacco giant Philip Morris who, for the next 12 years, will be paying USD 1.25 billion into an EU account. I congratulate the Commission and OLAF, the anti-fraud office, on the exemplary way they have worked together to bring this about. We need more agreements of this kind with other tobacco giants.
As Mr Mulder pointed out, the past referenda taught us that people have doubts about the European Union. Issues like these, including the Philip Morris issue, demonstrate at any rate that if Parliament, the Council and the Commission join forces, organised crime and mafia networks, which are, in fact, also used for other products like drugs, can certainly be tackled adequately.
Finally, if you, Mr Bösch, say that we should abolish export subsidies and for the reason that it is a scheme that is very susceptible to fraud, then you will know that you can rely on me as an ally. We should indeed put the issue of export subsidies on the political agenda and keep it there.
Mr President, last week’s referenda in France and the Netherlands were a dramatic reminder of how little legitimacy the European Union now has in the eyes of the peoples of Europe. The EU is rightly viewed as a project ever more driven by an elite. A political elite with no genuine mandate from the people rides roughshod over the public and their national institutions in ever more areas of political life. In Sweden, a scientific investigation is carried out each year into the population’s confidence in about twenty different institutions. The Commission and this House – the European Parliament – are at the bottom of the list.
There are many politically committed people such as ourselves who wish to rescue the European integration project from the attempts to create a European superstate. We wish to make it once again a project of cooperation between independent countries of equal value which trust one another and to limit it to areas such as the internal market and cross-border environmental problems. The attempts to push the EU towards being a United States of Europe without popular support now threatens the survival of the integration project.
However, it is not only the attempts by the political elite to push ahead with the creation of a supranational EU against the will of the people that undermines the legitimacy of the EU. It is generally apparent that the European peoples associate the EU with top-down government, bureaucracy and corruption. In this very debate in the House, it is, moreover, corruption and fraud with which we are dealing.
I wish greatly to commend Mr Bösch for his report. It was painstakingly prepared and contains sound proposals that I support wholeheartedly. At the same time, our work in the Committee on Budgetary Control shows how difficult it is to get on top of fraud. There is some basic systemic error we are not getting at. Money disappears year in and year out via agricultural policy and regional policy. There is barely any clear sign of improvement.
Those officials who reveal scandals in the EU bureaucracy are routinely frozen out, dismissed or given early retirement. EU history is littered with the corpses of all these whistleblowers. A number of scandals are revealed in other ways but, normally, there is never any legal process. This cannot be allowed to continue, and it is now Commissioner Kallas’s responsibility to ensure that this development does not continue into the future and undermine the little confidence in the EU that the EU’s population still has left.
Mr President, I am also able to give my full support to Mr Bösch’s report, which is both constructive and perceptive. Mr Bösch pointed out that we still have too much fraud, and that is a view I can only endorse. I think there may be said to be two problems. The way Mr Bösch expressed this was to say that EU money has a different value in the Member States than the Member States’ own money.
This is a problem that the former President of the Court of Auditors, Professor Friedmann, addressed years ago. The way he put it was to say that we cannot continue to provide aid in this form. Instead, we must give countries cheap loans, as in that way they will have to pay the money back and be careful about what they use it for. The second problem is that EU legislation and administration is still not good enough. There are still too many cases in which the money goes into the wrong pockets or in which we do not get value for money. I was talking recently with a Danish expert who works for a private firm and for the EU in the former Yugoslavia, and he reported that the aid provided by the World Bank, the EBRD and the EIB is monitored quite differently. In contrast, the EU lets things slide. When the money is used, all is well. This is something we need to have looked into so that we are as proficient as the World Bank and the other big banks in ensuring that the money is used correctly.
Mr President, in 1999 I was elected to this Parliament as a non-party frontrunner of the Austrian social democrats. At the time, I had an equally high opinion of both OLAF and our rapporteur, Mr Bösch. Since then, both the voters and I have had to learn that neither of them are that good. OLAF is the private army of the powers in Brussels. Someone denounced reporter Hans-Martin Tillack, claiming he had paid money for confidential documents from inside the Commission. used the documents to publish a report about fraud in Brussels. Every word of the article was true. That was not the point, however. Tillack still has not got the confiscated documents back.
It is not unusual for journalists to work with confidential official information. Such information was also used in this report. Everyone who works on a newspaper knows that it is almost good form for people who are exposed to claim that money was paid for confidential documents. OLAF also asked the public prosecutors in Hamburg, where is published, for help; they refused. No judge was found who was prepared to do his duty. These EU investigators have been gradually expanding their powers for years now. No one can stand in OLAF chief Heinz-Hermann Brüner’s way. That is what European law now says, and the thoroughness with which Brussels always sorts everything out means that the Council has always immediately adjusted criminal law accordingly. Now even fewer people in Europe are safe from Franz-Hermann Brüner! Uncovering Mr Bösch’s part in all this will have to wait for another time. I have quoted everything I have said today from today’s issue of the news magazine .
Mr President, ladies and gentlemen, Commissioner Kallas, I would first of all like to offer my most sincere thanks to Mr Busuttil for the excellent work he has carried out as shadow rapporteur.
On the eve of our vote, I would like to speak about the way in which the work of OLAF has been judged within the Bösch report. I felt that it was my responsibility to defend this fledgling European anti-fraud office, which up to now has never received any criticism from any judicial body, whether European or national. It is an organisation that has been the subject, however, of ruthless campaigns of slander and destabilisation, through worrying indirect attacks, in which even certain elements of this House are not uninvolved.
It is with great regret that I am forced to state that Mr Bösch’s report also appears to be inspired by unjust, exploitative and one-sided attitudes with regard to OLAF. I believe, in particular, that it was premature and inappropriate to include the reference to a special report by the European Ombudsman against OLAF, which can only have been published in its final form with remarkably perfect timing. In addition, this reference, which I consider to be unacceptable political meddling in a delicate ongoing investigation into suspected corruption, has been brought back to the attention of Parliament by means of an oral amendment, which would seek to ignore, however, two verdicts of the Court of First Instance and the Court of Justice in favour of OLAF, which are by far more authoritative.
Ladies and gentlemen, let us leave it to the judicial bodies to pronounce on the investigations, and let us all ensure that OLAF never becomes, as some would wish, the Trojan horse of political battles and one-sided interests. For my part, I will continue to fight and to ensure that OLAF is forever an effective and impartial instrument, acting in defence of the legality and the financial interests of the European Union. I am convinced that Parliament will also become the spokesperson for such a battle. The crisis that Europe is going through today in the eyes of the citizens calls on us all to behave with the utmost responsibility.
– Mr President, Commissioner, Mr Bösch, I should firstly like to congratulate you, as others have already done. Secondly, it is a pity that the Director of OLAF is not here today. I am sure this is for reasons beyond his control. I should nevertheless like to point out that, on the one hand, OLAF must pay very careful attention to this report and that, on the other, Parliament and our rapporteur must pay due respect to OLAF. Such respect is essential for a body of democratic control such as ours. I hope that OLAF has similar respect for its supervisory committee, given that under no circumstances must OLAF’s indispensable independence be confused with self-sufficiency, which would be extremely detrimental to the functioning of our institutions.
Turning to you, Commissioner, I should like to reiterate what we stated in point 28 of our report, namely that we await a Commission report by 31 October 2005, explaining fully what stage has been reached as regards the scandal of adulterated butter. Despite the fact that it was clear six years ago to all of those involved in the investigation that action had to be taken, none of the actual perpetrators, nor their accomplices, were brought to justice, and their activities continued undisturbed. I should therefore like to ask you, Commissioner, to declare to this House that you are ready to accede to our request by 31 October.
Mr President, I would like to continue quoting from : ‘There is no one who can stand in Franz-Hermann Brüner’s way. As the Commission’s decision establishing OLAF puts it, his Office “shall exercise the powers of investigation ... in complete independence” and it may “neither seek nor take instructions from the Commission, any government or any other institution or body”’. That must sound like heaven to a German public prosecutor, who is bound by instructions from the Ministry of Justice. That is a tradition that is taken for granted in many European countries.
This brings us to quite a big problem. No one who is for Europe can be in favour of OLAF as it is, no one who is for Europe can be in favour of the EU as it is, especially when it uses an instrument like OLAF, where the well-tried principles of the rule of law are disregarded on a massive scale, especially the right to be heard and the right to information, when such proceedings are under way. I urge Commissioner Kallas to do something about this.
. Thank you for your comments. Several speakers touched upon the subject of OLAF. As I said, and as you all know, in July we will have a broad discussion about the status of OLAF and the legal environment surrounding it. I hope we can settle some of the outstanding questions during the hearings. My desire, and that of the Commission, is to calm the turbulence surrounding OLAF, to develop a reliable, efficient organisation, where it is possible to follow a case from start to finish and deal with it in a reasonable timescale, following all necessary procedures and without intervening in matters of substance. We must create an institution that is a beacon of trust and which helps us to dispel the shadow of suspicion, which is everywhere in the European institutions, not only concerning OLAF, but all issues.
I agree with Mr Bösch and other speakers that we have an extensive range of rules and programmes that may give rise to the possibility of fraud, but also offer great scope for mismanagement and weak control. No-one fully understands the origins of these programmes, rules and subsidies. Consequently, I ask Members of Parliament to support all the efforts we are now making to simplify the rules and proposals so as to make the financial system more transparent, simpler, visible and easier to follow and control. This is a major question. The Commission and Parliament have made proposals, but we need more concrete proposals. Sometimes, someone suggests that a regulation or subsidy should be abolished because of the damage it is causing. Then someone else will say that it is good enough, that we cannot change anything, that there are certain political purposes and reasons behind it, so we try instead to simplify it, with the result that little is finally achieved.
I am happy to hear that there is a clear understanding about the responsibility of Member States in all these matters. We are preparing certain proposals to strengthen our single audit model as part of the integrated control framework. I hope that I can soon inform Members of Parliament of our proposals. So far the response to these proposals has been very positive in several Member States, but not in all. The sharing of responsibility between the Commission and Member States is crucial.
Mr Mulder asked about the public prosecutor. The Commission has been very much in favour of the idea of a public prosecutor, but many Member States have not been very positive on this issue. The Commission did not include it in its working programme, because it saw clearly that it would meet fierce resistance from certain Member States. It was included in the ‘Hague programme’, which increases judicial cooperation between Member States. As far as I know, however, it is being withdrawn from that programme. We deeply regret this and will try to find other ways to increase cooperation between Member States.
The issues raised by Mr Fazakas clearly show how the lack of a proper cooperation mechanism makes it difficult to achieve effective results. In reply to his question, of course we will provide a report up to October 2005. Yet this is an issue where we can clearly see that one Member State initially made intensive efforts, with very good cooperation with OLAF, and then the case was divided up among the Member States where these operations occurred. Judiciaries in the different Member States examined these issues in very different ways, giving priority to different aspects. Therefore, some kind of model for cooperation would be very useful.
As Mr Lundgren pointed out, fighting fraud is a very systemic question. The Commission wishes to develop a systemic response to possible fiscal mismanagement. We can never avoid bad things, but the question, in a democratic society, is how we handle such cases and how we develop a systemic response capable of dealing with all possible nasty surprises.
The debate is closed.
The vote will take place on Tuesday at 12 noon.
The next item is the report by Mrs Brepoels, on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a directive of the European Parliament and of the Council establishing an infrastructure for spatial information in the Community (INSPIRE) (COM(2004)0516 – C6-0099/2004 – 2004/0175(COD)) (A6-0108/2005).
. Mr President, first I should like to thank the European Parliament and the Committee on the Environment, Public Health and Food Safety and the rapporteur, Mrs Brepoels, for their work on this subject at first reading.
If we are to shape a good environmental policy, then we need to have good information. The directive being debated, therefore, will help considerably in improving this basic information infrastructure.
Indeed, the shaping of policy is frequently hampered by the fact that information is often not available in a form which enables it to be used. Often the data simply do not exist or they exist but are inadequately substantiated or of unsatisfactory quality. At other times, the information is fragmentary and comes in a variety of different forms and types, making it impossible to use it in order to shape policy at European level. In other cases, the information is in the hands of government agencies which do not wish to publish it. European policy-makers either come up against refusal to allow them to access the relevant information or are forced to accept onerous and costly licensing arrangements in order to obtain access to the data. As a result, our environmental policy is not based on knowledge to the maximum possible and desired extent. INSPIRE will help to remove these barriers by forcing government agencies to improve documentation and ensure that their data systems are interoperable. Similarly, they will share data with each other and with the public. In this way, the infrastructure of knowledge will be improved not only for environmental policy, but also in other policy areas which use the same geographical data.
Over the last six months, intensive discussions have been held between the three institutions in a bid to achieve agreement at the first reading of this subject. Unfortunately, however, this proved impossible, due to continuing concerns being put forward by certain Member States in connection with intellectual property rights. Nonetheless, I am particularly grateful for the persistence and attention with which Parliament, in other words the rapporteur, Mrs Brepoels, managed to reach an agreement with the Council. During these discussions, Parliament proved that it clearly understands the importance of removing the barriers to which I referred earlier, in order to improve the knowledge infrastructure for environmental policy.
.  Mr President, ladies and gentlemen, as the Commissioner has already indicated, there is indeed a great need for information and for better management of existing information flows. This applies to the European Union in general – as we have noticed at the referenda on the Constitution – but also to all Community policy areas, in particular. Despite decades of common European environmental policy, there is still evidence of major barriers blocking access and the use of spatial information at Community level. There are already quite a few instruments in place, including the European Environmental Agency, and new instruments are being developed in a number of directives that are related to this. In order to eliminate those shortcomings now, the Commission has made a proposal to set up and run an infrastructure for spatial information in Europe, which has been abbreviated to ‘Inspire’. It will in the first instance be based on existing data infrastructures and existing information in the Member States.
I can tell you, Commissioner, that we are right behind the proposal’s objectives and principles, because Inspire also seeks to give the public more insight into environmental policy and, in this respect, to increase the level of accountability at local and regional level. Inspire also seeks to promote the reuse, but above all the exchange and sharing, of data between governments, and, without doubt, to be a driving force behind the pooling of new relevant environmental information.
Finally, it will certainly also be instrumental in making environmental policy more efficient and effective across borders. The proposal relates to information needed to supervise the state of the environment, but also to improve on it, and can therefore benefit all policy measures that have a direct or indirect impact on the environment.
As you have already indicated, there has been an extensive debate in our Committee on the Environment, Public Health and Food Safety. I can tell you that some Members see the proposal as not going far enough, while others believe that it went a little too far. We in this House thought we should make a number of constructive and useful amendments to this rather technical proposal in order to accommodate a number of justified concerns on the part of the current operators in the field, without, however, losing sight of the ultimate goal. I will mention a few of those amendments.
Our focus of attention was, in the first place, the cost-benefit issue. You know that data suppliers are concerned about the income which they want to continue to generate so as to promote innovation and development. I think it is important for Inspire not to get drawn into this debate on compensation for those suppliers. This remains an issue that must be resolved at Member State level.
Secondly, current European and international legislation concerning intellectual rights of ownership remains in place. It is prohibited to make reproductions, and data may not simply be sold on.
Thirdly, we also built in a number of guarantees for what is referred to as free-viewing, thus avoiding improper use for commercial reasons. It must also be made perfectly clear that at a cost, the download and the processing services can be made available upon request.
Finally, with a view to respecting the division of competence within the Member States, we also suggested a few changes, because we deem it important that the governments that collate this spatial information – those are, in many cases, the regional and local governments – are also involved in the coordination of the infrastructure and are also responsible for the contacts with the European Commission. I can tell you that in a very constructive consultation involving the shadow rapporteurs of all political groups, we managed to approve the report in our committee by unanimous vote.
A number of compromise amendments were tabled to ensure that Parliament’s position is coherent and unambiguous.
Finally, I should also like to thank the Commission for the support we received, not least during the informal talks with the Council, with the object of reaching agreement at first reading, which, unfortunately, we did not manage to achieve. Although this has represented a slight setback in terms of time, together, we have made huge strides forward. The informal talks with Coreper have already clarified and crystallised a number of ideas for the future. I therefore hope that tomorrow’s plenary will be approving this proposal with an equal dose of enthusiasm. It should enable us to take an important step in the direction of a more sustainable European environmental policy.
.  Mr President, I would like to begin by thanking the Commission for its proposal and the rapporteur for her constructive report, which has improved on this Commission proposal in a number of important respects. The basic objective of compiling interoperable spatial data on a European scale is to be welcomed. The environment in particular demonstrates to us every day that it knows no national boundaries and neither positive nor negative effects stop at the border post.
The collection and use of data must be practicable, however. The rapporteur’s proposals have created clearer formulations and rules which greatly improve the proposal. Moreover, everyone in the Community will have access to the environmental data they want free of charge – a great step forward in bringing Europe closer to its citizens. By requiring the data to be coherent, it also makes this a practical possibility. It must also be clear, however, that if the data is not merely to be consulted but is to be used commercially a fee must be payable; anything else would not be fair to the very people who will have to produce the data, in particular local and municipal authorities. If the Member States decide differently about such payments, however, the subsidiarity principle makes that perfectly possible.
I also believe the rapporteur’s call for the proposal to be easy to understand and transparent is important. The comitology procedure called for by the Commission should therefore only be used in exceptional cases. The public has a right to know precisely how and where decisions have been taken and, above all, what the reasons for them were.
In conclusion, I can say that the rapporteur has with her proposal succeeded in bringing the Commission proposal closer to the citizen and introducing into it greater transparency, subsidiarity and practicability.
. Mr President, ladies and gentlemen, I too would like to begin by congratulating the rapporteur, as well as all the shadow rapporteurs, on their work and dedication in trying to improve this proposal for a Directive and on trying to reach a compromise — which has not been possible, but there has been an attempt — with the Council at first reading.
I will begin by pointing out that there are still currently certain significant problems in the Member States with regard to access to spatial information and its use, due, amongst other things, to the fragmentation of data sets and sources, gaps in availability, lack of harmonisation between data sets at different geographical scales and duplication of information collection. I therefore do not have the least doubt about the usefulness of this new instrument, which is fundamental to the drawing up, application, monitoring and evaluation of environmental policies at all levels and of policies or activities that may have a direct or indirect impact on the environment. We in my group are therefore pleased that the Member States can guarantee the interoperability between spatial information systems and, in this way, eliminate the obstacles that still exist.
One important aspect, which I would like to refer to, is that of funding. In this regard, I would like to stress that, according to the calculations of the European Commission itself, the application of this Directive will cost EUR 5 million per Member State, which represents 1% of the total spending on spatial information, while its application is expected to bring environmental benefits worth more than EUR 30 million per Member State, although it will perhaps be necessary for the directive to clearly establish the legibility conditions within the framework of the existing Community financial instruments for the costs of the planned actions.
Furthermore, I believe it is appropriate to base the Community infrastructure on the spatial information infrastructures established and managed by the Member States, in full application of the subsidiarity principle, but amongst those infrastructures, particularly when the Member States, such as mine, have several levels of public administration.
Finally, I would like to thank both the Committee on the Environment, Public Health and Food Safety and the Council for their understanding, so that this proposal can provide for an analysis of soil erosion, since we must not forget the current significance of the progressive loss of soil throughout the European Union, and I would also like to express my concern about the specific role that the European Environment Agency should play in terms of creating the infrastructure necessary for the correct application of our objectives, since I still have some doubts in this field.
I would like to echo the congratulations expressed by this House, particularly to the rapporteur, and I believe that this mechanism that we are going to approve tomorrow will undoubtedly provide more clarity within the European Union's mechanisms.
. Mr President, ladies and gentlemen, I, too, would like to thank Mrs Brepoels for the work she has carried out, which we carried out together. The Group of the Alliance of Liberals and Democrats for Europe endorses the report, insofar as it represents a very significant coordination effort between the Member States.
The Council’s short-sighted attitude is regrettable, however, because, on the one hand, it has confined itself to environmental applicationsand, on the other hand, it has made little use of the Commission’s coordination capacities. The Commission can carry out a far more important role. Such a short-sighted attitude will require these topics to be re-examined in future, when it will be necessary precisely to make the document more general and to include possible areas for implementation – which will soon be extended by the availability of satellite systems, in particular GALILEO. These possible areas include, for instance, air, land and sea navigation assistance, support for land use and monitoring, which is yet to be taken to its logical conclusions, and the collection of statistical data with georeferenced points of reference, which could provide suggestions for further correlations.
In our legislative capacity, however, we must also consider the need to draw up fewer documents, of a more general nature. I hope, therefore, that we can return to this topic, precisely in order to make it an extremely important instrument, since we need it for much more than the environment.
. Mr President, my many thanks go to the rapporteur, Mrs Brepoels, for her excellent levels of cooperation with the political groups. The Council of Ministers wanted to impose too many restrictions on the public’s access to information. We support the rapporteur in her conclusion that we did not agree to this and that, accordingly, the compromise at first reading was not reached.
It is reasonable to establish a database where existing environmental data can be made greater and more varied use of. The Group of the Greens/European Free Alliance would like to emphasise that our citizens must have the right freely to access information that is relevant to their lives and health on, for example, environmental pollution, even if many polluters of the environment, for example, would not like it. Moreover, even if it is important for many authorities to collect revenue for the information it produces when it is being used for commercial purposes, it is important that our citizens can freely access the information they need for the sake of their own lives and health without having to pay for it.
. Mr President, this directive should be named Expire rather than Inspire, considering the detrimental effect it will have on the Ordnance Survey mapping agency of Great Britain.
Ordnance Survey has been in existence for 215 years and has a long and distinguished record. Over the last 20 years or so, it has built itself up from a government-funded organisation into a successful commercial enterprise. Under its current arrangements, it has responsibility for its own finances and freedom to develop new customer-related initiatives. Inspire puts all that at risk and will undermine its successful commercial operation.
Why is this being done? Once more we see the dead hand of EU harmonisation and the EU’s need to control every aspect of its Member States’ lives. Also evident in this directive is the sinister presence of Galileo, the EU’s ‘big brother’ spy satellite, its eye in the sky. How much more effective that will be when the EU has control of national mapping services. According to the Commission’s own report, those involved in the formulation, implementation, monitoring and evaluation of policies, particularly the Commission itself, will be the main beneficiaries of this proposal. The British Government should have told the EU to get lost. However, we can always rely on its cowardice and craven surrender to the EU.
I would ask you to vote against this directive, but knowing your insatiable appetite for more and more legislation, I know I am wasting my breath. Perhaps the growing torrent of damaging legislation imposed on the United Kingdom might help to bring the British Government and its people to their senses and bring forward the day of Britain’s unconditional withdrawal from the European Union.
– Mr President, the success of the Community’s environmental policy depends very much on the availability of reliable scientific data and the trouble-free transmission of that data. The availability of spatial data is a necessary precondition for scientific evaluation conducted on the basis of environmental legislation.
The standardisation of spatial data collected from the Member States has still not made any great progress, as there are still serious barriers at Community level that are hampering the exploitation of the available information. We must therefore try to improve the way spatial data is used and accessed, to facilitate the planning, implementation, monitoring and evaluation of policies. The purpose is to provide a knowledge base to take decisions on policies relating to the environment and in this way promote sustainable development. That is the goal.
The Community has various instruments at its disposal to help improve access to reliable data, in particular public sector data, in the first place, and later standardise it to make it comparable at Community level. One of them is the directive on public access to environmental information, for which I myself was rapporteur. The problems observed when it was being discussed should now be taken into careful consideration as we debate this proposal for a directive which would create a legal framework for the establishment of an infrastructure for spatial information in Europe.
One problem with both these directives is that it is feared that losses of income for certain data providers will result. I would therefore advise that we tread carefully right now, to avoid surprises. The most important objective is to reduce obstacles that hamper the shared use of data, particularly environmental data, among public authorities. The Community’s spatial data infrastructure will supplement the directives on the re-use of public sector information and public access to environmental information. I myself think it is very important that in establishing a spatial data infrastructure we should focus specifically on environmental policy, in which case there would be practical grounds for the centralisation of information.
Mr President, the proposal for a directive on INSPIRE lays down rules for the establishment of a spatial information infrastructure for the purposes of implementing Community environmental policies in the Member States. Its primary focus is intended to be collections of spatial data and associated services, network technologies for sharing, access, use, coordination and monitoring mechanisms and procedures.
The principles and goals underlying these tasks, or in other words classification, standardisation and the establishment of an EU-wide database, would merit closer consideration if it were not for the fact that many European countries are currently experiencing political and economic problems as a result of rising unemployment and slow economic growth. There is a never-ending stream of proposals for new directives, even though it is the poorest among us who have to bear the brunt of their costs.
Annual investments of as much as EUR 5 million per Member State could be necessary to implement INSPIRE, and yet the database will not be fully functional for another 10 years. It is worth emphasising at this point that attempts to create an information infrastructure must not run counter to the social policies of the individual Member States.
The lofty goals proclaimed by the authors of the directive will be used as a pretext for the establishment of a database. Although such a database could well serve a variety of purposes, it could also be used as a political football, and this would pose a major risk. We therefore feel that this is not the most pressing of the many problems the EU needs to resolve. What is more, the directive requires further work and the incorporation of a great many safeguards.
. Mr President, first of all I would like to thank Mrs Salinas García for underlining the fact that the benefits of Inspire will by far outweigh the cost. Regarding Mrs Brepoels’ comments on intellectual property rights, I would like to stress that these are not significantly compromised by the proposed directive. In particular, it does not in any way affect the principle of co-existence or ownership of intellectual property rights.
Intellectual property rights held by public authorities must be exercised in a way that is compatible with the aim of Inspire, which is to ensure a maximum of data selling between public authorities, as well as public access to the data. Nevertheless, to answer some of Mr Batten’s concerns, the proposed directive explicitly allows public authorities to charge for data to be downloaded by the public.
Mr Seeber is right in his comments on comitology. This is indeed a technical directive and many of the detailed rules, for example on how to ensure interoperability between data systems, can only be decided at expert level.
I agree with Mrs Korhola. I would like to stress that the Inspire proposal builds on the access to information directive, incorporating the same type of restrictions on public access to information, and is fully complementary with the Aarhus Convention.
Generally, I am very pleased to say that I can accept a large majority of the amendments proposed, at least in principle. A few of the amendments aim to clarify the obligations on public authorities in relation to public access and data selling and to provide safeguards for data providers in relation to intellectual property rights.
Amendments 3 and 26 can be accepted in their entirety, while Amendments 28 and 29 can be accepted in principle. Most of the other amendments seek to provide technical clarification of the proposal. Some of these – Amendments 8 to 12 – are intended to make the structure of the text clearer and can also be accepted, although Amendment 9 introduces further small changes which can be only partly accepted.
Some amendments introduce other clarifications and can be accepted, while a number of others require some rewording or further clarification, so can only be accepted in principle.
There are just six amendments that we cannot accept. Amendments 2 and 7 seek to extend the scope of the directive to include data held by Community institutions and bodies. While we have no problem with this in substance, it would create substantial obligations on Community institutions and bodies and this cannot be done in the context of a directive.
Amendment 30 deletes a reference to measures taken to prevent distortion of competition and would make the text unclear.
Amendments 52, 53 and 54 give Member States more time to implement certain provisions of the directive. Delaying the implementation of key provisions will, however, also delay the benefits that will result from their implementation, an option which is not favoured by the Commission.
The debate is closed.
The vote will take place on Tuesday at 12 noon.
The next item is the debate on the report by Mr Skinner, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a directive of the European Parliament and of the Council on reinsurance and amending Council Directives 73/239/EEC and 92/49/EEC and Directives 98/78/EC e 2002/83/EC (COM(2004)0273 C6-0038/2004 2004/0097(COD)) (A6-0146/2005).
. Mr President, I wish to begin by thanking Mr Skinner, the rapporteur, and the Committee on Economic and Monetary Affairs for their excellent work on this important subject.
Although it is not very well known to the public, the reinsurance sector is very important for the financial and insurance markets in the European Union and internationally. The terrible events of 9/11, as well as more recent natural disasters, have shown how essential properly functioning insurance and reinsurance sectors are. The European Union is the world’s largest provider of reinsurance services. Supervision of reinsurance is important for financial stability, as well as for the standing of European Union reinsurers internationally. Whilst reinsurers were subject to national supervision rules, the reinsurance sector was one of the few financial fields without any major European prudential legislation. The proposal for a reinsurance directive has been prepared in close cooperation with Member States and the insurance industry. It is also in line with current reinsurance work in the International Association of Insurance Supervisors.
This proposal provides a regulatory framework for insurance activities in the Community. It lays down a supervisory regime founded on the principles of single authorisation and prudential supervision by the home Member State. It is, in fact, the same regulatory framework already used for the completion of the single market in insurance and other financial services. The single authorisation will allow reinsurance undertakings to work throughout the Community under the freedom of establishment and free provision of services.
The proposal could also be a useful preparation for reinsurance undertakings for the introduction of Solvency II, relating to the revision of current supervisory rules for direct insurance undertakings, in a few years’ time. This is currently being analysed by the Commission, Member States and stakeholders.
By adopting this proposal, the European Union will be also the first international organisation with a regulatory framework for insurance. This will be an important precedent for other international fora, which are also working on the supervision of reinsurance.
Finally, the proposal will also constitute a useful tool that will help give the European Union reinsurance industry effective market access to third countries. I look forward to hearing your comments.
. Mr President, I am pleased to be able to report to you on this directive. It has been a great honour to be involved in this. We need to thank many of the people working inside and outside this institution: people such as John-Paul Dryden, who fell ill during the report drafting stage and therefore could not help us to finish it. However, Manica Hauptman, who took it over, has devoted a great deal of time and attention to addressing the very deep concerns and the details. The Commission and its staff also played a vital role. I am sure Mr McCreevy is be aware how good his staff can be. Without the help of MEPs and their staff, and I note with appreciation the support from my colleagues across the floor, we could not have reached a fast-track agreement at first reading. We went to fight an election, came back after a time and found this still on our plates and it is quite remarkable that we have managed to deal with it so quickly. The concerns expressed by the House have been eliminated largely because of the agreement and the good work that has gone into it.
The first question is, what is reinsurance? It is about business-to-business, risk and the spread of that risk by the insurance industry. It covers such things as aircraft, ships and buildings. 9/11 and its effects on the World Trade Center were insured by large reinsurance companies such as Lloyds and others for the kinds of catastrophes that we had hoped would not occur. They panicked, but managed to pay their debts. This is a business-to-business directive as well. It involves competition. The central political issue was whether competition was fair at European level and beyond. It was therefore a question of collateral.
Since the value of the reassured risk was collected in banks in the country where the risk was to be covered, it just collected money that did nothing: dead cash, if you like. It was neither effective nor economic. It was an old blunt instrument. It had to be got rid of, because it increased administrative costs and it raised the issue of whether or not the risk was properly covered.
That question then led us to another: the timing of this directive. We worked on a formula that allowed us to consider avoiding the Solvency II discussions, which would come later. The formula would be a form of compromise, with 24 months’ transposition and 12 months’ transition, which I welcomed, through the Luxembourg presidency’s efforts, and agreed to very easily. Parliament was able to vote on this in committee.
Other issues included SPVs, the insolvency issue and captives. Without going into detail on those, I can say that we now have a level playing field at European level. The reinsurance market now has no barriers to trade and it will have a strong supervisory framework across Member States when this directive goes through. Thus it will help EU reinsurance undertakings to maintain their competitive edge around the world. It is a global market and European companies are at the very forefront. In fact, Europe is the second largest market in itself, after the US.
Europe needs to play a role in the rest of the world. The adoption of this text is going to strengthen the hand of the European Union in arguing for an end to the unfair, anti-competitive scam in the United States of requiring non-US companies to pay collateral within the United States, where they are regulated state by state. Do not tell me that the US is a competitive economy: in terms of reinsurance, it is not. So the US now has to reconsider and I know it is doing so. This directive enables us to speak with one voice. Supervisors and regulators can impose higher standards of supervision on third country companies from outside the EU if they wish, rather like the Americans.
There is a possibility of conflict in the world’s rule-making bodies on anti-competitive measures, which we know the US would strongly resist. But there is room for compromise, efficiency and a voluntary initiative.
Let us look at some of the figures. Collateral is required by non-US companies in the United States. It is counted in billions: it is reckoned that USD 40 billion is collected in the US against European companies. There are far more, at a cost of USD 500 million every year. This does not promote efficiency and it does not provide security against risk.
The first blow has been struck with an EU market. With the Commission’s support, the fight will go on. We should congratulate ourselves on this European law, which has brought about significant change both inside and outside Europe.
.  Mr President, ladies and gentlemen, it is a good day for the European Union, for policyholders, and for insurance undertakings as well, because today’s debate and tomorrow’s vote – which I assume will be unanimous – will dismantle the much-criticised bureaucratic obstacles and make European reinsurance more competitive on international markets.
Supervision of direct insurers is regulated across Europe in a number of directives: the European Union has already enacted extensive and necessary instruments for the protection of policyholders with the loss insurance and life assurance directives and the solvency rules for insurance companies. These will now be complemented by the harmonised supervision of reinsurance. The directive on which the Committee on Economic and Monetary Affairs reports is therefore an important addition to supervision in this important service industry.
The reinsurance directive, which is now successfully on its way after more than three years’ preparatory work, draws to a large extent on the systems of supervision that are already in place for direct insurance. As has already been pointed out, important differences between direct and reinsurance were also identified in close cooperation with the Council, the competent authorities of the Member States and reinsurance industry representatives and are taken into account in the draft directive. It includes in particular a uniform treatment of life and non-life reinsurance so far as solvency margins are concerned, an arrangement based on the prudent person approach for capital investments and a clear time limit of 36 months from the entry into force of the directive for the collaterals the supervisory authorities still require in the individual Member States.
As has also already been mentioned, the harmonisation and liberalisation the directive seeks to introduce will further strengthen the competitive position of European reinsurance and Europe as a whole as a financial centre. At the same time, the administrative hurdles within the Community will be dismantled. When the directive is implemented, the tortuous national licensing systems within the EU will disappear. The home country’s supervisory authority will provide such supervision as is necessary. A reinsurer’s authorisation will then apply for the whole of the European Union. Next year or the year after will probably see an extensive rewriting of the rules for the whole insurance industry as a result either of motions to that effect or ‘Solvency 2’. An amendment that I originally moved has ensured that this reinsurance directive does not anticipate the political debate on ‘Solvency 2’.
I would like to extend warm thanks to the rapporteur, Mr Skinner, for his close cooperation; we all hope that the next time such an important resource is debated there will be more time in the committees and longer to prepare.
. – Mr President, I would like to thank Peter Skinner for the work he has done, especially as the person responsible for Solvency I. The logical consequence is of course that I am pleased we now have this report.
Reinsurance undertakings are among the last in the financial services sector not to have a European passport. The planned directive will ensure that reinsurance undertakings operate under the same competitive conditions throughout the EU while at the same time not preventing direct insurance undertakings from assuming reinsurance risks. The European passport means that an EU-domiciled reinsurer, that is a reinsurance undertaking that is authorised and supervised in its home country but which covers risks of an insurance undertaking in the host country, will no longer be subject to the discretionary authorisation of the host country’s supervisory authority.
If this system of mutual recognition is to operate without damage to direct insurers in a host country and under the same conditions of competition throughout the EU, the transposition of the directive into national law must be harmonised in a similar way as with banks, and national supervisors must cooperate as regards their methods of supervision. In one of the amendments I have tabled, I therefore called on them to cooperate more closely in the European Insurance and Occupational Pensions Committee.
The reinsurance industry is a global network because that is the only way to obtain a sufficient spread of the risk of major losses and disasters. European reinsurance undertakings have to compete in particular with North American and Australian rivals. The recent American International Group scandal in the US has exposed the extensive control and disclosure shortcomings in relations between direct insurers and reinsurers.
In one of my amendments I therefore called on the Commission and national insurance supervisors to cooperate more closely with the International Association of Insurance Supervisors to get standards of corporate governance and internal controlling procedures extended. In order to reach a consensus with the Council as quickly as possible, the Committee on Economic and Monetary Affairs, which was the lead committee, accepted only one subparagraph amending the resolutions in the competent Council working party.
All the proposed amendments were sacrificed to the accelerated procedure. That alone explains why the version laid before plenary does not include my amendment clarifying what government bonds can count towards the cover for a reinsurance undertaking’s technical reserves. In consequence, the reinsurance directive is the only financial services directive that makes no distinction between the risk weightings of any government bonds and does not differentiate on the basis of the state’s rating or of whether or not the bond issuer is an EU or OECD Member State. A little more would have achieved a great deal.
. Mr President, I congratulate the rapporteur on his skill and inclusiveness, which, in cooperation with the Council and Commission, have enabled a speedy agreement to be reached on this matter. The text is a compromise, but it has been accepted by all parties, including the reinsurance industry.
This is not a sexy dossier. You probably would not talk about it much in a referendum on the Constitution – if you had one – but it is vitally important. The lack of an EU regulatory framework for reinsurance and differing national rules have created uncertainty for companies, barriers to trade within the internal market, greater administrative burdens and costs, and a weakening of the EU’s position in international trade negotiations. As someone who represents London, with its strong insurance sector, and in particular as someone who worked for several years for Lloyd’s of London, I appreciate what a significant single market achievement this is, based on the recognised principles of licensing home state control and mutual recognition.
The important thing for us citizens is that, the more supervision is streamlined and cost-reduced, the more jobs are created in a European industry which is competitive at home and abroad. It will release assets for investment that are currently tied up unproductively in collateral. It will enable the EU to mount a challenge to American anti-competitive rules.
Reinsurance is a global business and EU firms are in the lead, so a global marketplace in which firms have access to markets on an equal basis is needed. This directive takes us firmly in the right direction. Not sexy, but significant.
Ladies and gentlemen, we are well aware of how important reinsurance is for the insurance and banking sectors. It is enormously important for all companies, regardless of how large they are. Several issues arise as a result of this, but in view of the time available to me I should like to touch upon just two.
The first is the question of whether it is appropriate for us to limit the scope of the directive’s rules to reinsurance undertakings. After all, we know full well that insurance undertakings take out mutual insurance policies in order to reduce risks, as do banks when issuing bank guarantees. The second point I should like to address is the need for obligatory reinsurance of natural disaster insurance policies, of which there are 14 different types. As the name suggests, natural disasters are unpredictable and hence carry a very high risk, although it is sometimes the case that such disasters do not occur for many years. This risk is borne by both the large insurance undertakings and the numerous smaller ones. It is particularly high in the field of agriculture, as the large quantity of farms means that a huge number of insurance policies are taken out.
Finally, I should like to say that even though I believe that any form of regulation would improve matters, many of the issues I would have liked to have seen covered in this proposal for a directive are unfortunately missing from it.
. Mr President, I wish to begin by apologising to Mr Skinner and other MEPs for being unavoidably delayed due to traffic congestion and a Competitiveness Council meeting in Luxembourg. However, I was here for the speeches.
I am very pleased to inform you that the Commission can fully accept all the amendments in the report adopted by the committee. The amendments take account of the discussions in the Council and are also strongly supported by the insurance industry. The solutions proposed are, furthermore, well balanced and respect the Commission’s initial intentions with this legislation.
Mr Skinner also raised the issue of collateralisation. Collateralisation is highly costly for reinsurance companies, as it restricts the investment strategy. This ultimately leads to more expensive reinsurance services, which could increase insurance premiums for policyholders. The EU insurance industry would particularly like to see the American collateralisation system abolished or amended. I have had discussions recently with my United States counterparts with a view to eliminating or reducing the US collateralisation requirement and those discussions are ongoing.
I congratulate the committee and the rapporteur, Mr Skinner, for their excellent work and thank all those who helped to ensure that the work was done speedily and effectively.
. Mr President, I wonder whether the Commissioner is aware that there is a possible draft model law for states in the United States, which has been drafted for the legislators. What I would be very willing to do, if you have not seen it, is to pass it on to you. I think at the moment they surely are at their weakest position. It is something that comes from the strength of this report and it is worth pressing this point with the Commissioner, to make sure that we have full agreement across the floor so that a Commissioner and Parliament will be pressing most strongly to push the Americans further into the corner and see whether or not we can get the agreement from them that we really deserve.
. Mr President, I am having difficulties in that regard, although I have had discussions with people in the insurance industry. On my recent trip to the United States I raised the issue with some of the insurance commissioners.
As the honourable Member will well know, one – though not the only –difficulty with this issue is that in the United States each state has responsibility for that particular area. At least in the Member States of the European Union you can go to one regulatory supervisor in the Member State, you can go to the European Union for this particular directive; but in the United States each state has responsibility in this area and each state appoints its own insurance commissioners.
It was believed that great strides had been made in recent years and the insurance industry on this side of the Atlantic had been working very hard and thought they had reached an understanding of how things would move forward. But then it all broke down, because the insurance commissioners change on a pretty regular basis in the United States. So one can appreciate the difficulties.
During my recent trip to the United States in April, I raised this matter and now the talks are ongoing again. But I would like to underline the difficulties, which are mostly related to the issue to which I have just referred.
The debate is closed.
The vote will take place on Tuesday at 12 noon.
The next item is the report (A6-0145/2005) by Mrs Schierhuber, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) (COM(2004)0490) – C6-0181/2004 – 2004/0161(CNS)).
. Mr President, at the outset let me apologise for my fellow Commissioner, Mrs Fischer Boel. She has been delayed, but will be here before the end of the debate.
I wish to begin by thanking Mrs Schierhuber and the members of the Committee on Agriculture and Rural Development for all their work on this report.
The committee adopted the report with 129 amendments. I shall comment only on some of the major points. Some amendments reduced the minimum percentages of funding for the three axes, maintained the proposed funding for LEADER and eliminated the reserve for this approach. This should give more flexibility to the programming priorities of the Member States. I understand this need and I also welcome the fact that the European Parliament agrees on the need for minimum percentages. This is crucial if we want to ensure balanced programmes that address the wide variety of challenges in rural areas.
The Commission is prepared to accept the reduction of the minimum percentages. However, I consider that the reduction for Axis 3 – quality of life and diversification of the rural economy – from 15 to 8% is too large, and would affect negatively the necessary balance between the axes, i.e. Amendments 17, 43, 44, 115, 117 and 118. Please do not forget that measures under Axis 3, if used correctly, could contribute significantly to promoting economic growth and job creation in rural areas. This is clearly in the interests of our farmers and their families and is closely linked to what we want to achieve under the Lisbon Strategy.
Other amendments bring together the strategic and operational planning and reduce reporting procedures to two reports for the whole financial period – Amendments 34 to 41. I am sceptical on the first point, since the strategy would precede the operational planning. However, I am prepared to compromise on a reduced frequency of the strategic monitoring, biannual instead of annual. I would stress that robust reporting is essential for accountability and for explaining to Europe's citizens the contribution of our policy to agriculture and rural areas.
I can in principle accept the main amendments to Axis 1 – Amendments 54, 63, 65 (in part), 66 and 67. They concern the extension of support for young farmers to subsidised loans, the requirement that forest management plans be a function of the size of the holding, the extension of support to minimum- sized enterprises for the processing and marketing of agricultural products (in the forestry sector, however, the support will remain limited to micro-enterprises), the inclusion of reparcelling among eligible support for infrastructures, focussing predominantly on operations aimed at improving competitiveness, support for the cooperation between actors in the food chain and for the transfer of knowledge.
I come now to Axis 2, which concerns Amendments 73, 79 and parts of 69, 76 and 81. The Commission is in principle prepared to accept or partially accept amendments on: the inclusion of the conservation of genetic diversity, the inclusion of payments linked to the Water Framework Directive, not to consider the requirements for pesticide and fertiliser use as additional to mandatory requirements but as part of them, a more flexible approach towards the duration of agri-environmental commitments, the eligibility of high nature value areas among non-productive investments, and the inclusion of loss of income criteria for Natura 2000 payments in forestry.
Finally, some of the proposed amendments are difficult to accept for various reasons. A number of them go beyond the scope of the Commission's proposal and existing norms, thus risking diluting their policy effects. Others make unnecessary specifications which are already included in more general concepts.
In conclusion, I can accept or partially accept some of the fundamental amendments proposed in your report. The other amendments I cannot accept.
I wish to thank the Members of the European Parliament again for their positive and constructive contribution to European rural policy.
. – Mr President, Commissioner, ladies and gentlemen, I would like to begin by thanking in return the Commission, all the members of the Committee, all the Groups, and especially the Council, the secretariats, all their staff and all those who helped them do the groundwork, for working together so well. It was good to produce this report together.
Over half the population of the European Union lives in rural areas, which account for around 90% of its territory. We all want to make the regions with their towns and villages active and attractive and to keep them that way and give rural areas a bright future – I am very pleased to see you have now arrived, Commissioner – and a flourishing and above all productive agriculture and forestry is the most important prerequisite for this.
The 2003 reform of the common agricultural policy introduced lasting changes in European agriculture and forestry. Rural development has assumed even greater importance as this reform has progressed. This report contains the 2007–2013 programming period for rural development. I was particularly concerned to keep to the timetable for the vote here in plenary so that the Council and Commission can have a dossier available before the end of the Luxembourg Presidency. Farmers need the security to plan ahead.
This is the first major programming for agriculture in the EU of 25. Rural development is important for all Member States, but for the new States in particular. It is particularly important in relation to the Financial Perspective for the period commencing 2007.
May I remind you that the Committee on Agriculture and Rural Development tabled a total of 342 amendments, the Committee on Regional Development 75 and the Committee on Budgets one, so it is something of an achievement that we now have only 130 of them. The fact is that we need this sort of interdisciplinary cooperation and we need willingness to cooperate in rural areas. There is much that is positive about the Commission proposal: the combination of financial instruments into a single fund, simplification for greater ease of understanding and much more besides. Also the three axes structure and the Leader approach.
We reached three major compromises in our deliberations in the Committee on Agriculture. The first is the weighting of the axes, the second is Leader and the third is cofinancing as proposed by the Commission. We concluded that in order to preserve subsidiarity it is important to reduce the appropriations for the axes, that is 10, 20 and 8. For Leader we see a minimum appropriation of 7%, but we want the Leader reserve deleted. It is also important that Parliament will be sending the Council and Commission an important political signal if a majority in this House adopts this. I was always concerned that this report should cover both northern and southern regions, both eastern and western. This report also clearly acknowledges that the CAP reform’s modulation releases money that should be used primarily for Axes 1 and 2. I know that the Commissioner agrees with me on the need for support for young farmers. Our future generations are at stake and I hope that you, Commissioner, will be able to agree to Parliament’s estimate of EUR 55 000 per farm. It is the need for greater competitiveness that prompts us to extend it to small and medium-sized farms and, in forestry, to small and very small enterprises, not to mention, Commissioner, to the less-favoured areas, where we want a study to get a suitable redefinition of less-favoured areas and also to achieve the Lisbon and Gothenburg objectives.
There is a lot more besides. We also want more money, because we support Natura 2000, but that will only work with more resources in rural development. The Rural Development Programme cannot replace the other programmes, structural funds and the like; we must all be there for the rural areas together.
A productive agriculture and forestry is essential for an active and attractive rural area. A policy for rural areas is a policy for the entire population in all of Europe’s regions and is the way to ensure they will survive.
Finally, three amendments were tabled for plenary. I can accept Amendments 130 and 131, but unfortunately not 132.
. Mr President, Commissioner, ladies and gentlemen, the rural development policy is the most innovative element of the Community’s new agricultural policy, and it is crucial that the EU budget does not sacrifice this most ambitious of challenges for the future of our rural areas. Cutting the funds allocated to rural development means taking away resources from food safety, environmental protection, measures to enhance the countryside, product quality and job creation.
The report endorsed by the Committee on Agriculture and Rural Development attaches great importance to support measures for young farmers, who should be encouraged to remain in the countryside and to farm in a competitive and sustainable manner. Mrs Schierhuber’s efforts to maintain funding for rural development are commendable, but reducing the minimum percentages of expenditure on three axes causes misgivings. It would have been more appropriate to keep the Commission’s proposal; lowering the rates means allowing Member States more discretion in their management of resources, and consequently a weaker and less incisive EU policy.
In addition, with regard to the LEADER programme, the Commission’s proposal establishing a reserve fund for countries with lower spending levels, in order to enhance and reward the best projects, should be kept. It is crucial, moreover, that the national action plans should be consistent with the Community’s strategic objectives, and the strengthening of partnerships is an essential tool in fulfilling these objectives.
Finally, in order to transform rural development into a genuine territorial policy, the policy must be consistent with, and integrated with, all of the other Community policies. It involves fundamental elements of the Lisbon and Gothenburg strategy, which we cannot abandon if we hope to revive Europe, its objectives and its values.
. Mr President, as has already been said, the Commission's proposal establishes three main priorities: increasing the competitiveness of the agricultural and forestry sectors, improving the environment and land management, and improving quality of life and promoting agricultural diversification.
I would like to begin by congratulating the rapporteur, Mrs Schierhuber, on the wonderful work she has done, not only because of the document we are going to vote on during tomorrow's sitting, but also because she has been able to produce a balanced text which fully incorporates the compromises reached in the Committee on Agriculture and Rural Development. Furthermore, it makes very significant improvements to the Commission's text that will help to provide more flexibility and make the management of programmes more effective and efficient.
Amongst other improvements, I would like to refer to the reduction of minimum spending percentages for each axis — which I believe to be positive — the possibility of combining national and/or regional programmes, increasing equality between men and women and the appeal to the Member States to facilitate access by women to joint ownership of farms.
With regard specifically to each axis, I would highlight the increase in assistance for the installation of young farmers, which Mrs Schierhuber has just referred to: the EUR 55 000 granted in the form of a premium or an interest subsidy of loan and the flexibility to help them to comply with the rules. I would also stress the extension of assistance to medium-sized companies for marketing and processing, as well as any form of producers association. In this regard, I believe that it is they, at the end of the day, who are in the best position to provide added value for local products.
I would like to refer to an issue that is of crucial importance: the recovery of the depopulation criterion in the least-favoured areas which, whichever new definition the Commission provides for these regions in the future, must be treated as a priority, because the abandonment of rural areas by their populations is an undeniable sign of their backwardness.
With regard to the funding of NATURA 2000, which Mrs Schierhuber has also referred to, the report calls for an increase in the resources allocated, since the Commission has on several occasions rejected our proposal to provide NATURA 2000 with its own financial instrument.
I would finally like to refer, in axis 3, to the support for the activities of women in rural areas. I believe that this is a fundamental element to which we must dedicate all of our efforts and that we must provide many guarantees in order to ensure that women are fully incorporated.
I also wished to refer to the rural development measures, to the LEADER approach as a whole, which is going to be enhanced by this Regulation, because it helps to make the European Union visible to the citizens and at this point in time visibility is something that we must not diminish.
The thing that surprised me in particular about the French ‘no’ was the fact that 70% of French farmers had voted against the draft European Constitution. We have the obligation to correct the situation and I believe that this report makes a good contribution in this regard.
. Mr President, Commissioner, Mrs Schierhuber has produced an excellent report on the EU’s new regulation relating to the European Agricultural Fund for Rural Development. I also wish to express my sincerest thanks for the constructive cooperation shown by the Committee on Agricultural and Rural Development.
The main focus of the EU’s agricultural policy is moving in the direction of rural development, as direct subsidies and market measures have been strictly confined to the framework of the Brussels compromise, as it is known. The intention is to cut direct aid and market measures by around 5% every year, which is an annual saving of EUR 1.5 billion as far as the EAFRD is concerned. In all, more than 11 billion a year has been set aside for rural development in the EU’s future financial frameworks.
The need, however, is a desperate one. The Commission proposed that measures should be targeted at three policies: the improved competitiveness of agriculture and forestry, land management, or enhancement of the countryside and the environment, and the diversification of the rural economy and enhancement of the quality of life in rural areas. The Commission proposed that a certain minimum amount of financing should be allocated to each policy. The committee reduced these threshold amounts to the lowest value possible, because Member States have to be guaranteed sufficient flexibility in order to draw up their own individual programmes.
The central task of the EAFRD is to improve preconditions for agricultural competitiveness in different parts of the EU. For this reason, the development of the Least Favoured Areas scheme, for example, is more relevant than ever, as aid under the common agricultural policy mainly focuses on the EU’s best farming regions. In the same way, the importance of environmental aid for agriculture is growing, as environmental issues become more and more relevant to the present time.
The purpose of the EAFRD is to improve the opportunities that rural life can offer. That is why my group believes that aid measures should be targeted specifically at private individuals and the organisations they establish, not the state. Furthermore, financial support for business should focus specifically on micro and small enterprises. With these comments, we give our heartfelt support to the adoption of Mrs Schierhuber’s report.
. – Mr President, in the successive reforms of the common agricultural policy, which have had terrible consequences for family farming and for small and medium-sized holdings, one of the most recent and most worrying developments of which is the untying of production aid, the Commission has repeatedly overlooked the importance of agriculture in ensuring a settled population and economic and social cohesion in rural regions. It has also paid no attention and offered no support to the so-called cohesion countries, in which people are deserting the countryside in increasing numbers.
The budget proposal tabled by the Commission for the new Rural Development Fund within the framework of the financial perspective for 2007-2013 is woefully inadequate, for example in the way it takes substantial amounts from this fund to finance the Natura 2000 network.
It is particularly important to Portuguese farming and farmers that the budget for Axis 1 and for agricultural and forestry production, covering uncultivated land and their representative organisations, be increased. Community funding for Natura 2000 must be based on the corresponding much-needed increase in financing within the framework of the financial perspective for 2007-2013, as part of the Rural Development Fund and the Structural Funds, which ought to be the main sources of financing, or as part of the LIFE+ programme. In other words, the most appropriate solution would be to set up a specific Community fund in the 2007-2013 Financial Perspective for Natura 2000, thereby promoting the protection of biodiversity, as we did in the proposal that we tabled in the Committee on Agriculture.
We object to the Commission’s plan to lay the groundwork for entities that have nothing to do with the rural world to be able to receive support that ought to be earmarked for farming, production and the rural world – in other words, for agricultural and forestry production and for farming as a whole – encompassing a huge and complex range of entities that can apply for funds within the framework of rural development.
We should like to stress once again that genuine streamlining and limiting of the maximum payment per farmer in the common agricultural policy will help not only to redistribute the aid more fairly among the Member States, farmers and farms, but also to increase support to the market for small and medium sized farmers and the amounts available for rural development, in particular for compensation payments and support for organic farming.
. Mr President, in rural Ireland, family farming is the basis of community life. Through successive anti-farming policies, we are seeing a dismantling of Irish family farming and, as a result, of our rural communities. Everyone wants rural development, but in the context of beleaguered Irish farming, the only rural development I welcome is one that supports family farming, while enriching rural communities with complementary social, educational, transport and employment projects and infrastructure. But, looking at this rural development plan, which seeks to promote the complementary activities, while reducing and taking money from the primary activity – family farming – I can only say the plan is crazy, and in the Irish context, will destroy the very rural communities it purports to enrich.
Instead, let us return to a bit of sanity, where we understand the value of farming, where farmers farm and are rewarded for their labours by a fair price for their produce. Farming is one of the oldest, most basic and most essential activities. In Ireland we seem to think that all the so-called ‘better jobs’ are the future and unwisely we starve out family farming. We are mad. We need both. Let us have the high-tech jobs, let us even bring the software development company to the rural area, but let us have cows, sugar beet, and furrows of maize and orchards of apples in the fields around it. Then we will have a future.
. Mr President, in the explanatory statement, the rapporteur states that over half of the population of the 25 Member States of the European Union live in rural areas, which account for 90% of EU territory. Agriculture and forestry are the cornerstones of land use and the management of natural resources, and they serve at the same time as the basis for economic diversification there.
I am in total agreement with the rapporteur. However, I would add that in my country, Ireland, small and medium-sized family farms are the very backbone of Irish society. Down the years they have given us security of basic food supplies, they have contributed to protecting the environment, and they have promoted rural interests. I would add that one in eleven people in the workforce in Ireland is employed in the agricultural sector. I would add that the agri-food sector is a vital player in the Irish economy, accounting for 8% of gross domestic product and furthermore that 7% of Irish exports, and about one fifth of Ireland’s net foreign earnings, come from traded goods from Irish agriculture. Also I want to emphasise that in 2004 Irish agricultural exports exceeded EUR 7 billion. In a word, agriculture in Ireland is a vital national interest. Continued rural development in my country is therefore vital.
On the key issue of funding of the agricultural fund for European development, I have some misgivings, because unless there is unanimous agreement in Council on the financial prospectus for the period 2007 to 2013, this whole project could find itself in limbo land.
In view of recent developments, notably the massive rejection of the Constitutional Treaty by the French farming community, who, it must be said, have been one of the main beneficiaries of the common agricultural policy down the years, perhaps the Commissioner could tell us if, in the event that there is no rapid agreement on future financing, there will be a ‘plan B’ for rural development
Only last week the Agriculture Council adopted conclusions on the European Union forestry action policy. The Council of Ministers acknowledged, inter alia, that the economic, ecological and social relevance of the forest sector in the EU and the contribution that forest and forestry can provide to the Lisbon objectives of sustainable economic growth and competitiveness, as well as to the Göteborg objectives of safeguarding the quantity and quality of the national resource base. Consequently I do not support the Commission’s approach to forestry in its rural development programme. Its proposed premium period of ten years is far too short and its proposed grant rate is too low. In fact the Commission proposals represent a reduction on existing grant rates.
Can we not do better? Because we need to do much better than this. Contradictory approaches are almost impossible to explain to the non-initiated general public, and, in my opinion, completely undermine our collective credibility.
Finally, let me record my opposition to the proposed minimum expenditure levels in the Commission’s proposal. I believe that they are contrary to the principle of subsidiarity. I believe that they do not take account of flexibility to respond to diverse rural needs. In fact I would prefer no prescribed minimums at all.
Mr President, it is a time of unprecedented change in agriculture. Agriculture in my constituency of Northern Ireland still remains our most significant industry. Therefore it is vital that the rural development regulation aids, rather than aggravates, our situation. This funding must not be prioritised unfairly to the new Member States, with gross disadvantage to the EU-15. ‘We pay, they spend’ simply will not do. Indeed, I believe the allocation of rural funding should bear some proportionality to the budgetary contributions of Member States. I want to see Axis I, in particular, accentuated, not diminished, with money actually getting to farmers, not being hijacked into government departments. Rather, money from Axis I should be ring-fenced and targeted to the agricultural community, which is directly involved in farming. Remember that it is the farmers who, through a whopping 9.5% modulation from the single farm payment in 2006, are going to be key funders.
I also want to see maximum regional flexibility permitted within the regulation. Flexibility, minimum regulation and a belief that farming and rural development are allies, not alternatives are, in my opinion, the way to proceed.
Mr President, Commissioner, ladies and gentlemen, I would like to begin by warmly thanking our rapporteur, Mrs Schierhuber. She has done a great piece of work with this report, which seeks to strike a balance between many different interests, all of which have something to be said for them.
Sixty per cent of the population and 90% of the territory of the EU. These two figures really do bring home the importance of rural development as the second pillar of the European Union’s agricultural policy. The EU population can be content only if the rural population is content. In the light of recent political developments and the failed referendum, we must not only be more aware of the need for acceptance of European policy, it must quite definitely be to the fore everywhere.
In view of the empty coffers and the fighting over distribution, I must also point out that, historically, the EU budget was an agricultural budget. The policy areas that were added later must not be allowed to overshadow this historic core of Europe. That is why there are also calls for rural development funds, which are part of agricultural funding, to remain primarily with farmers in projects related to farming. I therefore expressly support Mrs Schierhuber’s proposed financial appropriations for all three main axes. It is very important that the support available for very small enterprises should also be extended to medium-sized undertakings in rural areas. We must also join the rapporteur in calling for Natura 2000, financing for which has still not been settled, not to be funded out of second pillar resources but out of additional money.
At this point I would like once again to extend my sincere thanks to Mrs Schierhuber and to everyone else who has worked so hard on this important report. In the light of the above points, this report has earned our support.
– Mr President, Commissioner, the echo of the 'no' to the European Constitution from two nations which, possibly for different reasons, voted against it, is particularly loud in plenary of the European Parliament.
It is a fact that it has created insecurity among citizens as to what is going on within these walls – in other words, as to how the Community institutions take decisions – and insecurity as to the continuation and stability of European social, economic and development policies.
One of the policies which does not guarantee a stable, long-term economic and business framework is the CAP. The common agricultural policy is being amended and reformed not mainly as a result of the need to resolve its inherent problems but, above all, due to outside pressure, such as that being exerted by the World Trade Organisation, bilateral trade agreements and the financial perspectives of the European Union. An effort is being made, through the financial perspectives in particular, to express new renationalisation trends in the European Union, by reducing the Community budget and renationalising the financing of Community policies such as the CAP. Although this policy is criticised for having created financially privileged farmers in certain areas of the European Union, instead of discussing the question of the redistribution of Community resources in order to reduce these blatant discrepancies, its cofinancing is being promoted, which will exacerbate these discrepancies.
If rural development is to strengthen the rural economy and keep pace with sustainable regional development, it needs resources and integrated planning. The resources proposed by the Commission and in the Presidency's compromise proposals will not result in a stronger rural development policy, which will give new opportunities and will introduce innovations so that the rural sector can approach the Lisbon targets.
The reclassification of disadvantaged regions, excluding the criterion of employment, makes a sitting target of the Commission, which appears to be taking decisions solely on the basis of technocratic criteria, such as soil composition. No account is taken of the real problems of the countryside, which has been struck by rising unemployment. The duration of development programmes should be seven years, in accordance also with the implementation of the CAP, in order to give producers and the food industries a constant timeframe.
I absolutely agree with the comments and proposals in Mrs Schierhuber's excellent report. The 'no' vote in the two recent referenda cannot take us backwards; it must convince us to say 'yes' to the major structural development policies for a Europe of cohesion and solidarity.
Mr President, I should like to add my thanks to Mrs Schierhuber for the enthusiasm with which she has, as usual, presented her report. I too am in favour of maintaining a liveable countryside in Europe, and I can therefore endorse the Commission’s three objectives. However, I fail to appreciate why the Commission has to prescribe that a certain percentage must be used for one objective and another percentage for another objective, and so on for the whole of Europe. Certainly after the referendum in the Netherlands and perhaps that in France as well – to which, indeed, a few people have already referred – it is necessary to keep rules from Brussels to an absolute minimum. We are quite capable of deciding for ourselves and the Commission can establish afterwards whether the funds were spent wisely or not.
With regard to the report in general, there are a few too many gifts for the different regions for my liking. There is no disadvantaged region in Europe that has not been mentioned. We could well end up with a lack of funds for the ordinary regions in Europe, which have countryside of their own. I do not think that the amendment that argues in favour of an increase in the total sum for rural policy has any realistic changes, but, fortunately, a has been added to say that that is conditional on the outcome of the vote on the report on the Financial Perspectives.
I should also like to stand up for sound quality policy in Europe. Certainly if liberalisation is on the increase, and we prescribe entirely different conditions for the rest of the world, it is unfair to expect European farmers to compete freely. Someone who sells to us will need to do so under our conditions, but those conditions will need to be known and that is where European quality policy comes in.
I should like to welcome Agnes Schierhuber’s report on the Commission’s proposal for the EAFRD. I endorse the view expressed in her report, which sees the Commission’s proposal as positive, but in need of some specific improvements.
I welcome the Commission’s proposals that aim to enhance the environment and the countryside through support for land management. Equally important is the aim of enhancing the quality of life in rural areas and promoting diversification of economic activities, through measures targeting farm sector and rural actors. I also welcome the fact that through the establishment of a single rural development fund, bureaucracy and duplication are reduced.
I welcome the proposals in Mrs Schierhuber’s report to promote equality of opportunity and the participation of women in farming and in the wider rural economy. Support for organic farming is also important.
The Commission’s proposed budget of EUR 88.75 billion for 2007-2013 at 2004 prices was also welcome. We would still face considerable problems even with this amount. It is vital that such funds are used to meet the objectives of improving the quality of life of our family farming communities and the protection of our rural environment.
There is a need for the aims and objectives of Natura 2000 to be mainstreamed into all aspects of EU agricultural and rural development policy and funding. Farmers, foresters and other land managers should be appropriately supported for protecting and maintaining Natura 2000 sites. Resources should be put into the fund for the 2007-2013 period that will enable this to happen. Otherwise, we seriously run the risk of repeating past mistakes.
Mr President, Commissioner, ladies and gentlemen, the field of human activity that we are debating today is a special one, as agriculture amounts to nothing less than the means of our biological existence. At the same time, however, we all know that agriculture is not only significant in economic terms, but also in social, environmental and cultural terms.
I should therefore like to pay tribute to Mrs Schierhuber for the effort she has put into drafting such an excellent report. We are well aware that the current trend is for more and more of those living in the countryside to have only loose ties with agriculture, with the result being a large overlap between agricultural policy and regional policy. It therefore needs to be possible to carry out multiple agricultural activities in a rational manner in rural areas, thus ensuring that agricultural products of the highest possible quality can be produced and processed. At the same time, people living in such areas ought to be guaranteed adequate living conditions. Further issues that must not be neglected in rural areas include family and social ties and cultural concerns, as well as ecology and tourism.
There are a number of issues to which I should like to alert the House. The Member States must be aware that adequate funding should also be set aside in national budgets and used solely for rural development. Secondly, use of EAFRD funding at local level to promote integration or SMEs should be as wide as possible. My third point is that geographic conditions should be taken into account when distributing funds, for example the unique nature of mountainous or semi-mountainous areas. Fourthly, serious consideration needs to be given to the education system in the countryside, and to the provision of agricultural advice. The fifth point I should like to make is that rural areas need infrastructure, or in other words roads, water supplies, sewage systems, telephone lines and Internet access, and that this infrastructure must meet today’s requirements. Basic medical care must also be available in these areas, as well as access to cultural and recreational facilities and high-quality education, to reiterate a point I made earlier.
I propose that more funding be set aside to regenerate rural areas. If it were placed under the control of local communities, such money would certainly not go to waste.
Mr President, what we need to do today, I believe, is to send a very clear signal to Europe’s countryside. Whatever major changes may occur in the market, Europe must remain visible, tangible and recognisable. What became apparent last week was that ‘market, market, market’, in other words money alone, does not bring Europe any closer or touch the hearts of the people. There is more to it: a social dimension and a liveable countryside. That is why it is such a splendid thing that this programme is so broad-based and that the Committee on the Regions, on which I had the privilege of sitting, has adopted amendments which making explicit provision for regional and local involvement and, at the same time, for an integrated approach. Not only agriculture, but also natural landscape and tourist activities play their part in this development, and we must actively encourage new features, such as Information and Communication Technology (ICT) for the sake of business innovation. Switching to different functions in the countryside will definitely have an impact in the sort of rural and urban areas that we have in the Netherlands, where plenty of proposals are ready to be tabled in order to make changes by engaging in reconstruction in rural areas. These include achieving the Gothenburg and Lisbon objectives, maintaining strong agriculture, and, not least, all the innovation that is possible in processing right down the food chain.
I should like to endorse Mr Maat’s earlier suggestion that more flexibility be tolerated between the columns and also in the subsidy percentages.
Finally, Europe is currently being haunted by the spectre of renationalisation. It is already rearing its head as a reaction to common European policy, but will be even more prominent in 2013 when the next financial battle will be fought. I am opposed to it on the grounds that it leads to less Europe, less recognisability and less closeness to those people in the countryside, a large majority of whom, while looking to Europe, have said ‘no’ to the Constitution. Not because that is not what they want, but because there is uncertainty in the policy, and that would be counterproductive.
I can only congratulate Mrs Schierhuber on her work. She has prepared an excellent report that would provide an excellent conceptual framework for the distribution of rural development resources, if there were actually any resources to distribute. Compared with the Commission’s proposed allocation of 88 billion euros, the most recent negotiating framework, submitted by the Luxembourg Presidency, proposes a drastic reduction to a mere 73-75 billion euros for the period 2007-2013. This reduction is a very major one for all Member States, but it is particularly disadvantageous to the new Member States, given that we believed this allocation would offset the discriminatory Copenhagen agreements, as indeed was also promised by Mrs Fischer Boel at her hearing. I know that this does not depend on her. In the light of the discriminatory direct payments system, this discriminatory payments system will mean that, over seven years, agricultural support per farmer in the old Member States will amount to 48 000 euros, while in the new Member States it will be just 14 000 euros per farmer. In other words, farmers in the old Member States will receive three times more over seven years in direct payments and rural development funds than farmers in the new Member States. If this reduction does indeed go ahead, please do not let it affect the resources going to the new Member States.
Mr President, I welcome, as Mrs Schierhuber does in her report, the creation of a single fund to finance the rural development policy and stronger strategic guidelines.
With regard to the allocation of funds for 2007-2013, I find it regrettable that the financial perspectives propose a reduction in resources. It is also regrettable that the proposal for a regulation no longer provides a period of grace for young farmers, as was the case during the 2000-2006 programme. That is why I support a return to the previous instrument.
One solution, when compliance with standards requires investment, could be to allow a period of five years after setting up for this investment. During this period, young farmers could continue to benefit from investment aid and would not be penalised for failing to comply with the standards clearly identified in the agricultural development plan.
Finally, as I am convinced that rural areas are becoming more and more attractive, I have presented some amendments that aim to make this regulation more favourable to rural development, particularly by adding impetus to its non-agricultural component, including craft trades and micro-enterprises.
Mr President, I welcome this excellent report and congratulate the rapporteur. Rural development is going to make a very important contribution to the future of rural society. The rural community has been under increasing pressure to survive. I believe that when you remove the farmer and his family from rural society, it begins to disintegrate. We have already seen what happens: schools, churches and post offices close and people move away from the countryside to the towns.
I know things must change and I know we have to be prepared for that change, but it has to be for the better. We do not want to see further disintegration. I believe that the Leader programme has in the main been successful and it should be developed to achieve more at local level. There is no magic wand that we can wave to bring about a magic solution. But the one thing we do need for the second pillar of the rural economy is money.
When modulation develops to a larger budget, this must be deployed as direct support to secure the future of the small family farm which is the backbone of the rural economy. We must give hope to young farmers and encourage young people to make farming their future.
The modulation funds must go back to the farmer and must not be thrown away on useless projects that have no hope of surviving. More encouragement should be given to farming families to develop small and medium-sized enterprises on their holdings. The bureaucratic planning authorities which, with their dogmatic beliefs, are destroying and depopulating rural society, need to show more understanding.
Mr President, Commissioner, I congratulate Mrs Schierhuber on her success in putting before us, with conviction and perseverance, indeed with stubbornness, a balanced compromise which the Council will be able to approve before the end of the Luxembourg Presidency.
Since it is a key part of the 2003 CAP reform that agricultural and forestry production should be preserved, especially in what were up until now less-favoured areas, I have argued for retaining the existing definition of less-favoured areas for the time being, with any changes made only on the basis of a comprehensive study. We cannot simply drop compensation payments in those areas because the current definition no longer applies. That would be an outright social, economic and ecological disaster for agriculture in my country in particular, because sadly 96% of the agricultural area is of course less-favoured.
I am therefore relieved that my amendments have been accepted. That is not in farmers’ interests alone; without them, the rural area in which more than 50% of the EU’s total population still live and which makes up 90% of the territory would not exist. The results of the vote in the French referendum in the rural areas should give pause for thought to all who believe the common agricultural policy is too expensive. It will be even more expensive to combat poverty and crime in the large conurbations if we drive the rural population into them too. Support for the countryside and preserving agriculture based on our family farms is money well invested in the European Union.
As my amendments on the subject were not accepted, I must not of course forget to make clear that beekeeping is also farming and that beekeeping, which is very much at risk, also deserves proper support in rural areas. I hope this will also be borne in mind.
– Mr President, ladies and gentlemen, without rural development there will be no further agricultural development. This theory is backed up by economic and environmental arguments, as well as by social arguments, including those relating to demographic issues.
I come from Lubelszczyzna, a region in eastern Poland that is one of the 10 poorest in the European Union. The majority of people there live in rural areas and run small farms that cover an average of around eight hectares. There is an urgent need for these farms to be amalgamated and their lands merged, as farmers often work several dozen different plots. Instead of receiving assistance, however, to date most of these farmers have been deprived of the opportunity to grow profitable crops, such as flax, hemp and tobacco, and recently even soft fruit.
Direct payments for small farms do not provide any guarantee that the people working there will receive a decent income. The people living in rural areas are therefore even more worthy of our attention than such matters as the management of these areas and agricultural and forestry production. This is all the more true because rural areas are very rich in cultural and environmental terms, in spite of being poor in economic terms. Natural landscapes, local dialects and cultural traditions have been preserved there, as well as the ethical and moral values that European society is so sorely in need of today. We must ensure that these values remain intact for future generations that will follow us.
People living in poor regions are in need of particular assistance. It is to be welcomed that the Council regulation on support for rural development by the EAFRD we are discussing also covers such issues as the provision of advice, professional training and tourism, even though it unfortunately does not go far enough in this respect. It is particularly important that we do not neglect the education of young people. We must not forget that we will only achieve our desired results if the measures we take are both comprehensive and well – thought out.
Finally, I should like to pay tribute to Mrs Schierhuber, who has dealt with a difficult subject and many amendments in an exemplary fashion. I would offer her my congratulations.
Mr President, ladies and gentlemen, the European Union was confronted with a major challenge following its enlargement to include 10 new Member States. We have been debating the new rural development policy for over a year. The main goal of this policy is to improve living and working conditions for families living in the countryside and to increase the number of new non-agricultural activities covered. The policy also aims to help restructure and modernise agriculture and to increase agricultural competitiveness, at the same time as protecting the environment.
A solution is needed to the problem of adequate funding for rural areas. Poland in particular is in urgent need of such funding, as it is suffering from structural problems and very high unemployment. The new Member States should be excluded from any cuts the EU makes to funding for rural development. These Member States were told that full direct payments would be phased in over a 10-year period, on the grounds that we were in greater need of funding for rural development, and yet the EU now wishes to curb its spending on the latter.
If the European Commission wishes rural development in the former cohesion countries to bear the brunt of funding cutbacks, it should ensure that this does not take place at the expense of the new Member States.
We can only hope that the introduction of a single funding and programming instrument will make it easier to manage and control the new rural development policy. State forests, which are home to natural landscapes of exceptional value, should also be eligible for support under the new fund, as otherwise our progress towards the Natura 2000 objectives could be adversely affected.
Technical assistance should be provided for authorities and local action groups in the new Member States in order to ensure that the LEADER axis can be fully implemented without any problems.
Particular attention should also be paid to the development of human capital. This is especially true in the case of women and young people, who play a leading role in rural development.
The diversity of the landscape in various European countries also dictates a diversity of conditions for work, especially in the agricultural sector. In this way countries with predominantly hilly landscapes cannot match the yield per hectare of those that have much more favourable conditions for farming. Nevertheless great harm would be done to each country and landscape from the environmental and strategic aspect, if, owing to the more difficult working conditions, farming and rural development were neglected. It therefore makes sense to support the proposal of the Committee for Agriculture regarding support for rural development through the assistance of the European Agricultural Fund.
Our fathers and grandfathers worked the land from a need to survive and a love for the land, although the effort they put in was never fully repaid. And nowadays there are fewer and fewer people who would do this for love, but rather, like those in the commercial or public sectors, they want to earn and create for themselves more favourable working and living conditions. For this reason I especially support the proposed support for young farmers, with which they will be able to create the basic conditions for continuing their work.
We know from our experiences in Slovenia that if a young farmer takes over a farm, he will usually also modernise it and continue to farm successfully. If, however, he leaves the farm because he sees no prospects there, he will only rarely come back, since in many cases a living can be earned faster and more easily elsewhere.
However, modern times demand educated farmers, who will know how to get their products into the market economy and will be familiar with legislation, as well as being innovative and environmentally aware. All of this requires a great deal of knowledge and support on the part of society, the European Union, the state and citizens.
All citizens would like to continue to enjoy healthy food and to live in a beautiful landscape and clean environment. For this reason, concern for rural development is a task for the whole of society and not just for farming people. To contribute to this there should be simpler regulations, so that in paying out assistance the intermediaries will not all be earning more than the farmers themselves.
Commissioner, I would like to thank the rapporteur for this thorough and professional work. This is a worthy continuation of the reform initiated by the previous commissioner, Mr Franz Fischler.
I strongly approve of proposals for both the Commission and Member States to support small and micro-enterprises. Since the role of these enterprises in the employment rate and development of rural areas is particularly important, the support criteria established by Member States must allow those enterprises preferential access to funding for rural development.
I also endorse the idea of continuing support for young farmers in founding their own companies, by covering the expenses they incur in preparing their business plans.
In addition, I would like to emphasise the need to support private forest owners more effectively, using a new financing system, and to compensate their expenditures in the reproduction and maintenance of forest resources. Representing Estonia, where forest makes up 50% of the mainland, 40% of that being privately-owned forest, I am aware of these people’s concerns.
In financing the European Agricultural Guidance and Guarantee Fund, a few circumstances should be kept in mind:
Firstly, the European Union must guarantee the financial viability of this regulation; in other words, the funds must make it possible to finance the rural life of both the old and the new Member States.
Secondly, the EU’s budget line for rural development must not be lowered under any circumstances, since that would be at variance with the logic of the common agricultural policy. I would like to emphasise that the new regulation of rural development expands the selection of measures in the areas of forestry, NATURA and non-agricultural jobs, which necessitates an even more rapid increase in funding.
Lastly, in financing, it is important to make a clear distinction between measures with structural consequences and the measures of other structural funds.
Mr President, the Commission’s document and Parliament’s report set out a great many key proposals for ways in which assistance could be provided to rural areas, and especially to agricultural areas. I should like to focus on two particular issues that relate to non-agricultural matters. The first of these is infrastructure, or in other words water, roads, sewage systems and telephone lines, all of which are necessary in order to improve standards of living in rural areas. The second is education, since people from the countryside must be given the same educational opportunities as those from towns. Amongst other things, this would help stop the rural exodus.
A new trend has been noted, namely for people to move back to the countryside, but with the sole aim of living close to nature. It is important for country people to be able to work there in order to fulfil themselves professionally, notably within small and medium-sized enterprises.
People are moving away from the countryside. The proposal to encourage people to move back there will help maintain a demographic balance and reduce the negative selection process that stems from rural-urban migration. Communication technologies and new forms of transport mean that a great many people could live and work in rural areas. IT specialists and SME owners are but two examples. In order to do so, however, these individuals must be provided with the appropriate conditions, or at least some form of assistance. If we were to take such action, we would help preserve the tradition of family businesses, and at the same time strengthen family ties. The latter are of inestimable value for modern-day Europe. We would also ensure the survival of the values without which Europe, in the shape of the EU, would be unable to function and would lose its .
To sum up, money invested in rural areas will not go to waste. Europe will profit greatly from such investment in many key respects.
. Mr President, I should like to thank you for the very valuable and constructive contribution you have made with your opinion on the rural development regulation. I am convinced that your concerns, particularly substantial on the first and second axes, have helped us to understand better the key issues that are important to the European citizens whom you represent in this Parliament.
I should like to comment on a few of the issues raised here tonight. First of all, the minimum spending rates, which several Members mentioned. The Commission is open to a balance between axes, leaving more margin to the Member States. However, the proposed rate of 8% for Axis 3, compared to the 15% proposed by the Commission, is too little. Please do not forget that measures under Axis 3, if used correctly, can contribute significantly to promoting economic growth and job creation in rural areas. This is clearly in the interest of farmers and their families and it is closely linked to what we want to achieve under the Lisbon Strategy.
Someone mentioned the need for Members to be allowed to prioritise rural development funds on the third axis. They have plenty of room to do this with the minimum rates that we have proposed. But we also need to ensure that Member States have a minimum of balance so that they address the variety of challenges in rural areas.
Regarding young farmers: they need to have the business plan. Apart from agri-environment, the Commission is not willing to make other measures compulsory. If there is a real problem for young farmers in a Member State, the national strategy should address it and propose the appropriate measures. On the other hand, the business plans should not be over prescriptive at this stage. If needed, additional provisions can be included in the implementing regulations. As Commissioner McCreevy already mentioned, we also accept the extension of support for young farmers to subsidise loans.
I also noted your comments on the grace period for young farmers concerning the minimum standards. Let me be very clear on this: there cannot be a blank cheque for young farmers. In principle, they have to comply with cross-compliant standards just as other farmers have to do. However, I am prepared to consider one exception to this principle: when a young farmer takes over a farm that has problems in meeting one standard or another, he can identify this deficit in his business plan and provide for the action needed to address the problems. In this case, it would make sense to give him some time to adapt and during this period we would not penalise him for non-compliance with the standards concerned.
On less-favoured areas, you asked me to look at the inclusion of socio-economic criteria and phasing-out periods for areas that have lost their status. The Commission proposed a change as regards the present intermediate less-favoured areas. Mountain areas and specific less-favoured areas remain as they are today.
Member States are requested to confirm or to modify their current delimination in their programmes. But for the intermediate less-favoured areas, there is an agreement that we need to change the approach in the light of the criticism from the European Court of Auditors, which is also shared by this Parliament. The Commission recognises that more time is needed for this work and that we need to review the criteria we have proposed so far. Let us, however, keep in mind that the criteria we use have to be objective to the WTO to be able to fit into the green box. In this context, a phasing-out period for the existing intermediate less-favoured areas can be considered.
In 2008, the Commission will present to Parliament and to the Council a report accompanied by a proposal in view of an entry into force in 2010.
You also suggested we bring the co-financing rate for the outermost regions and the Greek islands up to 85%, as is proposed in the cohesion policy regulation. Please let me explain why we proposed a slightly different approach. Firstly, like you, I believe that the co-financing rates for these regions should be higher. This is why we proposed a co-financing rate that is actually 5% higher for each axis. However, it is good to maintain a certain differentiation between the axes to express the importance that we attach to the second and the fourth. The cohesion policy proposal does not distinguish between axes and, therefore, has no such differentiation. In addition, we offer in our proposal a number of specific advantages to operators in the outermost regions. Such specific advantages do not exist under the cohesion policy.
Some of you mentioned modulation money to be targeted only against the first and the second axis. This is not possible, because once the modulation amounts are made available they are part of the programming as a whole and should be allocated based on needs identified in the national strategic programmes.
On Natura 2000, we have to strike a delicate balance. Rural development funds can, and should, contribute, but they can never be the only source of funding to solve this problem. It is very important for me to underline that there must be other sources so that rural development is not the only banker.
I believe that with our new regulation, including the improvements made by the European Parliament, we will have a solid basis for our rural development in future. However, we also need the money, which many of you have mentioned tonight. The financial perspective will be the moment of truth. I hope I can count on your support to make it possible to maintain as much money as possible in this very important area.
I thank you once again for your excellent work. I heard Mr Mulder say that the rapporteur had given a vintage performance. I completely agree. It has been a pleasure for me to cooperate with the members of the Committee on Agriculture.
.  Mr President, Commissioner, I would really like to thank you very much for what you have said. I think it shows that we have moved very much closer in the essential things that are important to us all. I think what you said about the less-favoured areas, small and medium-sized enterprises and young farmers in particular was very good. If modulation must be applied to all axes, then we must also pay close attention to the level of their appropriations. Again, Commissioner, my sincere thanks to you and your staff for your support.
The debate is closed.
The vote will take place on Tuesday at 12 noon.